Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 18 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 18 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of January 16, 2018, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

WHEREAS, the Seller, the Servicer, each member of each of the Purchaser Groups
and the Administrator are parties to the Receivables Purchase Agreement, dated
as of November 30, 2000 (as amended, supplemented or otherwise modified through
the date hereof, the “Agreement”);

WHEREAS, concurrently herewith, the Seller, the Servicer, the Purchaser and the
Agent are entering into that certain Tenth Amended and Restated Fee Letter (the
“Fee Letter”), dated as of the date hereof; and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.    Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2.    Amendments to Agreement. The Agreement is hereby amended to reflect the
marked pages of the Agreement attached hereto as Exhibit A.

3.    Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a)    Representations and Warranties. Its representations and warranties
contained in Exhibit III of the Agreement are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b)    Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and



--------------------------------------------------------------------------------

(c)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

(d)    Borrowing Base. Immediately after giving effect to this Amendment, the
Sale Agreement Amendment and the Assignment Agreements, the Aggregate Investment
plus the Total Reserves on the date hereof will not exceed the Net Receivables
Pool Balance on the date hereof.

4.    Effect of Amendment. All provisions of the Agreement, including as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified. After this Amendment becomes effective, all
references in the Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein.

5.    Effectiveness. This Amendment shall become effective as of the date hereof
upon (a) receipt by the Administrator of counterparts of: (i) this Amendment,
(ii) the Fee Letter, and (iii) such other documents, instruments and agreements
reasonably requested by the Administrator prior to the date hereof and
(b) payment of the “Structuring Fee” (under and as defined in the Fee Letter) in
accordance with the terms of the Fee Letter.

6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

9.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES CORPORATION,

as Seller

By:

 

/s/ Marcus Rogier                            

 

Name: Marcus Rogier

 

Title:   Treasurer

WORTHINGTON INDUSTRIES, INC.,

as Servicer

By:

 

/s/ Marcus Rogier                            

 

Name: Marcus Rogier

 

Title:   Treasurer

 

   S-1   

Amendment No. 18 to Receivables

Purchase Agreement (Worthington)

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

/s/ Michael Brown

 

Name:

 

Michael Brown

 

Title:

 

Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent and a Related Committed Purchaser

By:

 

/s/ Michael Brown

 

Name:

 

Michael Brown

 

Title:

 

Senior Vice President

 

   S-2   

Amendment No. 18 to Receivables

Purchase Agreement (Worthington)

 



--------------------------------------------------------------------------------

Exhibit A

[Attached]

 

   Exhibit A   

Amendment No. 18 to Receivables

Purchase Agreement (Worthington)

 



--------------------------------------------------------------------------------

Exhibit A to Amendment No. 18 dated January 16, 2018

 

 

RECEIVABLES PURCHASE AGREEMENT

dated as of November 30, 2000

among

WORTHINGTON RECEIVABLES CORPORATION,

WORTHINGTON INDUSTRIES, INC.,

as Servicer

THE MEMBERS OF VARIOUS PURCHASER GROUPS

FROM TIME TO TIME PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

 



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of November 30,
2000, among WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation, as
seller (the “Seller”), WORTHINGTON INDUSTRIES, INC., an Ohio corporation
(“Worthington”), as initial servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for PNC, and as Administrator for each
Purchaser Group (in such capacity, the “Administrator”), and each of the other
members of each Purchaser Group party hereto or that become parties hereto by
executing an Assumption Agreement or a Transfer Supplement.

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments that are
made by such Purchasers.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1.    Purchase Facility.

(a)    On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, request that the Conduit
Purchasers, or, only if a Conduit Purchaser denies such request or is unable to
fund (and provides notice of such denial or inability to the Seller, the
Administrator and its Purchaser Agent), ratably request that the Related
Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date.
Subject to Section 1.4(b), concerning reinvestments, at no time will a Conduit
Purchaser have any obligation to make a purchase. Each Related Committed
Purchaser severally hereby agrees, on the terms and subject to the conditions
hereof, to make Purchases before the Facility Termination Date, based on the
applicable Purchaser Group’s Ratable Share of each purchase requested pursuant
to Section 1.2(a) (each a “Purchase”) (and, in the case of each Related
Committed Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable
Share of such Purchase) to the extent its Investment would not thereby exceed
its Commitment and the Aggregate Investment would not (after giving effect to
all Purchases on such date) exceed the Purchase Limit.

(b)    The Seller may, upon at least 60 days’ written notice to the
Administrator and each Purchaser Agent terminate the purchase facility provided
for in this Section in whole or, upon 30 days’ written notice to the
Administrator and each Purchaser Agent,



--------------------------------------------------------------------------------

from time to time, irrevocably reduce in part the unfunded portion of the
Purchase Limit (but not below the amount which would cause the Group Investment
of any Purchaser Group to exceed its Group Commitment (after giving effect to
such reduction)); provided that each partial reduction shall be in the amount of
at least $3,000,000, or an integral multiple of $1,000,000 in excess thereof and
unless terminated in whole, the Purchase Limit shall in no event be reduced
below $50,000,000. Such reduction shall at the option of the Seller be applied
either (i) ratably to reduce the Group Commitment of each Purchaser Group or
(ii) to terminate the Group Commitment of any one Purchaser Group.

(c)    Each of the parties hereto hereby acknowledges and agrees that from and
after the Fifteenth Amendment Effective Date, the Purchaser Group that includes
PNC, as a Purchaser Agent and as a Purchaser, shall not include a Conduit
Purchaser, and each request by the Seller for ratable Purchases by the Conduit
Purchasers pursuant to Section 1.1(a) shall be deemed to be a request that the
Related Committed Purchasers in PNC’s Purchaser Group make their ratable share
of such Purchases.

Section 1.2.    Making Purchases.

(a)    Each purchase (but not reinvestment) of undivided percentage ownership
interests with regard to the Purchased Interest hereunder shall be made upon the
Seller’s irrevocable written notice in the form of Annex B delivered to the
Administrator and each Purchaser Agent in accordance with Section 6.2 (which
notice must be received by the Administrator and each Purchaser Agent before
11:00 a.m., New York City time) at least three Business Days before the
requested Purchase Date, which notice shall specify: (A) the amount requested to
be paid to the Seller (such amount, which shall not be less than $1,000,000 or
such lesser amount as may be consented to by the Administrator, with respect to
each Purchaser Group, being the aggregate of the Investments of each Purchaser
within such Purchaser Group, relating to the undivided percentage ownership
interest then being purchased), (B) the date of such purchase (which shall be a
Business Day), and (C) a pro forma calculation of the Purchased Interest after
giving effect to the increase in the Aggregate Investment. If the Purchase is
requested from a Conduit Purchaser and such Conduit Purchaser determines, in its
sole discretion, to make the requested Purchase, such Conduit Purchaser shall
transfer to the account of the Seller described in Section 1.2(b), below (the
“Disbursement Account”), an amount equal to such Conduit Purchaser’s Purchaser
Group Ratable Share of such Purchase on the requested Purchase Date. If the
Purchase is requested from the Related Committed Purchasers for a Purchaser
Group (in the case where the related Conduit Purchaser determined not to or was
unable to make such Purchase), subject to the terms and conditions hereof, such
Related Committed Purchasers for a Purchaser Group shall use its reasonable best
efforts to transfer the applicable Purchaser Group’s Ratable Share of each
Purchase (and, in the case of each Related Committed Purchaser, its Commitment
Percentage of its Purchaser Group’s Ratable Share of such Purchase) into the
Disbursement Account by no later than 4:00 p.m. (New York time) on the Purchase
Date.

(b)    On the date of each Purchase, each Purchaser (or the related Purchaser
Agent on its behalf), shall make available to the Seller in same day funds, at
the account from time to time specified in writing by the Seller to each
Purchaser, an amount equal to the proceeds of such Purchase.

 

2



--------------------------------------------------------------------------------

(c)    Effective on the date of each Purchase pursuant to this Section 1.2 and
each reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns
to the Administrator for the benefit of the Purchasers (ratably, according to
each such Purchaser’s Investment) an undivided percentage ownership interest in:
(i) each Pool Receivable then existing, (ii) all Related Security with respect
to such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.

(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator,
for the benefit of the Purchasers, a security interest in all of the Seller’s
right, title and interest (including any undivided interest of the Seller) in,
to and under all of the following, whether now or hereafter owned, existing or
arising: (i) all Pool Receivables, (ii) all Related Security with respect to
such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein, and
all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) all books and records of
each Receivable, and all Transaction Documents to which the Seller is a party,
together with all rights (but none of the obligations) of the Seller thereunder
and (vi) all proceeds and products of, and all amounts received or receivable
under any or all of, the foregoing (collectively, the “Pool Assets”). The
Administrator, for the benefit of the Purchasers, shall have, with respect to
the Pool Assets, and in addition to all the other rights and remedies available
to the Administrator and the Purchasers, all the rights and remedies of a
secured party under any applicable UCC.

(e)    The Seller may, with the written consent of the Administrator and each
Purchaser, add additional Persons as Purchasers (either to an existing Purchaser
Group or by creating new Purchaser Groups) or cause an existing Purchaser to
increase its Commitment in connection with a corresponding increase in the
Purchase Limit; provided, however, that the Commitment of any Purchaser may only
be increased with the consent of such Purchaser. Each new Purchaser (or
Purchaser Group) and each Purchaser increasing its Commitment shall become a
party hereto or increase its Commitment, as the case may be, by executing and
delivering to the Administrator and the Seller an Assumption Agreement in the
form of Annex C hereto (which Assumption Agreement shall, in the case of any new
Purchaser or Purchasers be executed by each Person in such new Purchaser’s
Purchaser Group).

(f)    Each Related Committed Purchaser’s obligation hereunder shall be several,
such that the failure of any Related Committed Purchaser to make a payment in
connection with any purchase hereunder shall not relieve any other Related
Committed Purchaser of its obligation hereunder to make payment for any
Purchase. Further, in the event any Related Committed Purchaser fails to satisfy
its obligation to make a purchase

 

3



--------------------------------------------------------------------------------

as required hereunder, upon receipt of notice of such failure from the
Administrator (or any relevant Purchaser Agent), subject to the limitations set
forth herein, the non-defaulting Related Committed Purchasers in such defaulting
Related Committed Purchaser’s Purchaser Group shall purchase the defaulting
Related Committed Purchaser’s Commitment Percentage of the related Purchase pro
rata in proportion to their relative Commitment Percentages (determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser; it being understood that a defaulting Related Committed Purchaser’s
Commitment Percentage of any Purchase shall be first put to the Related
Committed Purchasers in such defaulting Related Committed Purchaser’s Purchaser
Group and thereafter if there are no other Related Committed Purchasers in such
Purchaser Group or if such other Related Committed Purchasers are also
defaulting Related Committed Purchasers, then such defaulting Related Committed
Purchaser’s Commitment Percentage of such Purchase shall be put to each other
Purchaser Group ratably and applied in accordance with this paragraph (f)).
Notwithstanding anything in this paragraph (f) to the contrary, no Related
Committed Purchaser shall be required to make a Purchase pursuant to this
paragraph for an amount which would cause (i) the aggregate Investment of such
Related Committed Purchaser (after giving effect to such Purchase) to exceed its
Commitment or (ii) the sum of the aggregate Investments of all Purchasers in the
Purchaser Group of such Related Committed Purchaser (after giving effect to such
Purchase) to exceed the sum of the Commitments of all of the Purchasers in such
Purchaser Group.

Section 1.3.    Purchased Interest Computation. The Purchased Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter,
until the Facility Termination Date, such Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or are waived by the Administrator and a Simple Majority of
the Purchasers) be deemed to be 100%. The Purchased Interest shall become zero
when the Aggregate Investment thereof and Aggregate Discount thereon shall have
been paid in full, all the amounts owed by the Seller and the Servicer hereunder
to each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full, and the Servicer shall have received the accrued
Servicing Fee thereon.

Section 1.4.    Settlement Procedures.

(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer:

(i)    set aside and hold in trust (and shall, at the request of the
Administrator (with the consent or at the direction of the Majority Purchasers),
segregate in a separate account approved by the Administrator if, at the time of

 

4



--------------------------------------------------------------------------------

such request, there exists an Unmatured Termination Event or a Termination Event
or if the failure to so segregate reasonably could be expected to cause a
Material Adverse Effect) for the benefit of each Purchaser Group, out of the
Purchasers’ Share of such Collections, first, an amount equal to the Aggregate
Discount accrued through such day for each Portion of Investment and not
previously set aside, second, an amount equal to the fees set forth in each
Purchaser Group Fee Letter accrued and unpaid through such day, and third, to
the extent funds are available therefor, an amount equal to the aggregate of
each Purchaser Group’s Ratable Share of the Purchasers’ Share of the Servicing
Fee accrued through such day and not previously set aside,

(ii)    subject to Section 1.4(f), if such day is not a Termination Day, remit
to the Seller, ratably, on behalf of each Purchaser Group, the remainder of the
Purchasers’ Share of such Collections. Such remainder shall, to the extent
representing a return on the Aggregate Investment, ratably, according to each
Purchaser’s Investment, be automatically reinvested in Pool Receivables, and in
the Related Security, Collections and other proceeds with respect thereto;
provided, however, that if the Purchased Interest would exceed 100%, then the
Servicer shall not reinvest, but shall set aside and hold in trust for the
benefit of the Purchasers (and shall, at the request of the Administrator (with
the consent or at the direction of the Majority Purchasers), segregate in a
separate account approved by the Administrator if, at the time of such request,
there exists an Unmatured Termination Event or a Termination Event or if the
failure to so segregate reasonably could be expected to cause a Material Adverse
Effect) a portion of such Collections that, together with the other Collections
set aside pursuant to this paragraph, shall equal the amount necessary to reduce
the Purchased Interest to 100%,

(iii)    if such day is a Termination Day, set aside, segregate and hold in
trust (and shall, at the request of the Administrator (with the consent or at
the direction of a Simple Majority of the Purchasers), segregate in a separate
account approved by the Administrator) for the benefit of each Purchaser Group
the entire remainder of the Purchasers’ Share of the Collections; provided, that
if amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” and, thereafter,
the conditions set forth in Section 2 of Exhibit II are satisfied or waived by
the Administrator and a Simple Majority of the Purchasers, such previously
set-aside amounts shall, to the extent representing a return on Aggregate
Investment and ratably in accordance with each Purchaser’s Investment, be
reinvested in accordance with clause (ii) on the day of such subsequent
satisfaction or waiver of conditions, and

(iv)    release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: (x) amounts required to be reinvested in
accordance with clause (ii) or the proviso to clause (iii) plus (y) the amounts
that are required to be set aside pursuant to clause (i), the proviso to clause
(ii) and clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables.

 

5



--------------------------------------------------------------------------------

(c)    The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit into each applicable Purchaser’s account (or such
other account designated by such applicable Purchaser or its Purchaser Agent),
on each Settlement Date, Collections held for each Purchaser with respect to
such Purchaser’s Portion(s) of Investment pursuant to clause (b)(i) or (f) plus
the amount of Collections then held for such Purchaser pursuant to clauses
(b)(ii) and (iii) of Section 1.4; provided, that if Worthington or an Affiliate
thereof is the Servicer, such day is not a Termination Day and the Administrator
has not notified Worthington (or such Affiliate) that such right is revoked, (or
such Affiliate) Worthington may retain the portion of the Collections set aside
pursuant to clause (b)(i) that represents the aggregate of each Purchaser
Group’s Ratable Share of the Purchasers’ Share of the Servicing Fee. On or
before the last day of each Yield Period with respect to any Portion of
Investment, the applicable Purchaser Agent will notify the Servicer by facsimile
of the amount of the Discount accrued with respect to each such Portion of
Investment during the related Yield Period then ending.

(d)    The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:

(i)    if such distribution occurs on a day that is not a Termination Day and
the Purchased Interest does not exceed 100%, first to each Purchaser Agent
ratably according to the Discount accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount and fees (other than Servicing
Fees) with respect to each Portion of Investment maintained by such Purchasers;
it being understood that each Purchaser Agent shall distribute such amounts to
the Purchasers within its Purchaser Group ratably according to Discount, and
second, if the Servicer has set aside amounts in respect of the Servicing Fee
pursuant to clause (b)(i) and has not retained such amounts pursuant to clause
(c), to the Servicer’s own account (payable in arrears on each Settlement Date)
in payment in full of the aggregate of each Purchaser Group’s Ratable Share of
the Purchasers’ Share of accrued Servicing Fees so set aside, and

(ii)    if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first if Worthington or an Affiliate thereof is
not the Servicer, to the Servicer’s own account in payment in full of all
accrued Servicing Fees, second to each Purchaser Agent ratably according to
Discount (for the benefit of the relevant Purchasers within such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Discount with respect
to each Portion of Investment funded or maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group, third to each Purchaser Agent ratably
according to the aggregate of the Investment of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers
within such Purchaser Agent’s Purchaser Group) in payment in full of each
Purchaser’s Investment (or, if such day is not a Termination Day, the amount

 

6



--------------------------------------------------------------------------------

necessary to reduce the Purchased Interest to 100%); it being understood that
each Purchaser Agent shall distribute the amounts described in the first and
second clauses of this Section 1.4(d)(ii) to the Purchasers within its Purchaser
Group ratably according to Discount and Investment, respectively, fourth, if the
Aggregate Investment and accrued Aggregate Discount with respect to each Portion
of Investment for all Purchaser Groups have been reduced to zero, and all
accrued Servicing Fees payable to the Servicer (if other than Worthington or an
Affiliate thereof) have been paid in full, to each Purchaser Group ratably (for
the benefit of the Purchasers within such Purchaser Group) in accordance with
its Ratable Share, the Administrator and any other Indemnified Party or Affected
Person in payment in full of any other amounts owed thereto by the Seller or
Servicer hereunder and, fifth, to the Servicer’s own account (if the Servicer is
Worthington or an Affiliate thereof) in payment in full of the Aggregate of each
Purchaser Group’s Ratable Share of all accrued Servicing Fees.

After the Aggregate Investment, Aggregate Discount, fees payable pursuant to
each Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account.

(e)    For the purposes of this Section 1.4:

(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer, or any setoff or dispute between the
Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of the
Servicer and an Obligor, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in the amount of such reduction or
adjustment;

(ii)    if on any day any of the representations or warranties in Section 1(g)
or (n) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii)    except as provided in clause (i) or (ii), or as otherwise required by
applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any

 

7



--------------------------------------------------------------------------------

amount received by it hereunder, such amount shall be deemed not to have been so
received by such Person but rather to have been retained by the Seller and,
accordingly, such Person shall have a claim against the Seller for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.

(f)    If at any time the Seller shall wish to cause the reduction of Aggregate
Investment (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Investment), the Seller may do so as follows:

(i)    the Seller shall give the Administrator, each Purchaser Agent and the
Servicer (A) at least two Business Days’ prior written notice thereof for any
reduction of Aggregate Investment less than or equal to $10,000,000 and (B) at
least ten Business Days’ prior written notice thereof for any reduction of
Aggregate Investment greater than $10,000,000 (in each case such notice shall
include the amount of such proposed reduction and the proposed date on which
such reduction will commence);

(ii)    on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

(iii)    the Servicer shall hold such Collections in trust for the benefit of
each Purchaser ratably according to its Investment, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the (i) next Settlement Date with respect to any Portions of Investment
maintained by such Purchaser immediately following the related current Yield
Period or (ii) such other date approved by the Administrator with at least five
Business Days prior written notice to the Administrator of such payment, and the
Aggregate Investment (together with the Investment of any related Purchaser)
shall be deemed reduced in the amount to be paid to such Purchaser (or its
related Purchaser Agent for the benefit of such Purchaser) only when in fact
finally so paid;

provided, that:

(A)    the amount of any such reduction shall be not less than $1,000,000 for
each Purchaser Group and shall be an integral multiple of $500,000, and the
entire Aggregate Investment after giving effect to such reduction shall be not
less than $50,000,000 and shall be in an integral multiple of $1,000,000 (unless
the Aggregate Investment shall have been reduced to zero); and

(B)    with respect to any Portion of Investment, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.

 

8



--------------------------------------------------------------------------------

Section 1.5.    Fees. The Seller shall pay to each Purchaser Agent for the
benefit of the related Purchasers certain fees in the amounts and on the dates
set forth in letters, dated the date hereof, each such letter (as amended,
supplemented, or otherwise modified from time to time, a “Purchaser Group Fee
Letter”) in each case among the Seller, the Servicer, the Administrator and the
related Purchaser Agent.

Section 1.6.    Payments and Computations, Etc.

(a)    All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be made without reduction for offset or counterclaim and shall
be paid or deposited no later than noon (New York City time) on the day when due
in same day funds to the applicable Purchaser’s account (as such account is
identified in the related Purchaser Group Fee Letter). All amounts received
after noon (New York City time) will be deemed to have been received on the next
Business Day.

(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to the Base Rate, payable on demand.

(c)    All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

(d)    Each Affected Person will notify Seller and the applicable Purchaser
Agent promptly after it has received official notice of any event which will
entitle such Affected Person to such additional amounts as compensation pursuant
to this Section 1.7. Such additional amounts shall accrue from the date as to
which such Affected Person becomes subject to such additional costs as a result
of such event (or if such notice of such event is not given to Seller by such
Affected Person within 90 days after such Affected Person received such official
notice of such event, from the date which is 90 days prior to the date such
notice is given to Seller by such Affected Person).

Section 1.7.    Increased Costs.

(a)    If any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator
or any other Program Support Provider or any of their respective Affiliates
(each an “Affected Person”) reasonably determines that the existence of or
compliance with: (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement, affects or would
affect the amount of capital required or expected to be maintained by such

 

9



--------------------------------------------------------------------------------

Affected Person, and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of (or otherwise to maintain the investment in) Pool Receivables
related to this Agreement or any related liquidity facility, credit enhancement
facility or other commitments of the same type, then, upon demand by such
Affected Person (with a copy to the Administrator), the Seller shall promptly
pay to the Administrator, for the account of such Affected Person, from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments. A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

(b)    If, due to either: (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any
Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of, the Purchased Interest or any portion thereof in respect of which
Discount is computed by reference to the Euro-Rate or LMIR, then, upon demand by
such Affected Person, the Seller shall promptly pay to such Affected Person,
from time to time as specified by such Affected Person, additional amounts
sufficient to compensate such Affected Person for such increased costs. A
certificate as to such amounts submitted to the Seller and the Administrator by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.

(c)    If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

Section 1.8.    Requirements of Law.

If any Affected Person reasonably determines that the existence of or compliance
with: (a) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (b) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement:

(i)    does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the Purchased
Interest or any portion thereof or in the amount of such Person’s Investment
relating thereto, or does or shall change the basis of taxation of payments to
such Affected Person on account of Collections, Discount or any other amounts
payable hereunder (excluding taxes imposed on the overall pre-tax net income of
such Affected Person, and franchise taxes imposed on such Affected Person, by
the jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof),

 

10



--------------------------------------------------------------------------------

(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or LMIR or the Base Rate hereunder, or

(iii)    does or shall impose on such Affected Person any other condition,

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator or as a Purchaser Agent, or of
agreeing to purchase or purchasing or maintaining the ownership of undivided
percentage ownership interests with regard to the Purchased Interest (or
interests therein) or any Portion of Investment, or (B) to reduce any amount
receivable hereunder (whether directly or indirectly), then, in any such case,
upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred. A certificate from such Affected Person to the Seller and
the Administrator certifying, in reasonably specific detail, the basis for,
calculation of, and amount of such additional costs or reduced amount receivable
shall be conclusive and binding for all purposes, absent manifest error;
provided, however, that no Affected Person shall be required to disclose any
confidential or tax planning information in any such certificate.

Section 1.9.    Inability to Determine Euro-Rate or LMIR. (a) If the
Administrator (or any Purchaser Agent) determines before the first day of any
Yield Period (or solely with respect to LMIR, on any day) (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
interbank eurodollar market generally, deposits in dollars (in the relevant
amounts for such Yield Period) are not being offered to banks in the interbank
eurodollar market for such Yield Period, or adequate means do not exist for
ascertaining the Euro-Rate or LMIR for such Yield Period, then the Administrator
shall give written notice thereof to the Seller. Thereafter, until the
Administrator or such Purchaser Agent notifies the Seller that the circumstances
giving rise to such suspension no longer exist, (a) no Portion of Investment
shall be funded at the Yield Rate determined by reference to the Euro-Rate or
LMIR and (b) the Discount for any outstanding Portions of Investment then funded
at the Yield Rate determined by reference to the Euro-Rate or LMIR shall, on the
last day of the then current Yield Period (or solely with respect to LMIR,
immediately), be converted to the Yield Rate determined by reference to the Base
Rate.

(b)    If, on or before the first day of any Yield Period (or solely with
respect to LMIR, on any day), the Administrator shall have been notified by any
Purchaser, Purchaser Agent or Liquidity Provider that, such Person has
determined (which determination shall be final and conclusive) that, any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a governmental authority, central bank or

 

11



--------------------------------------------------------------------------------

comparable agency charged with the interpretation or administration thereof, or
compliance by such Person with any guideline, request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Person to fund or maintain
any Portion of Investment at the Yield Rate and based upon the Euro-Rate or
LMIR, the Administrator shall notify the Seller thereof in writing. Upon receipt
of such notice, until the Administrator notifies the Seller that the
circumstances giving rise to such determination no longer apply, (a) no Portion
of Investment shall be funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of
Investment then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall be converted to the Yield Rate determined by reference
to the Base Rate either (i) on the last day of the then current Yield Period (or
solely with respect to LMIR, immediately) if such Person may lawfully continue
to maintain such Portion of Investment at the Yield Rate determined by reference
to the Euro-Rate or LMIR to such day, or (ii) immediately, if such Person may
not lawfully continue to maintain such Portion of Investment at the Yield Rate
determined by reference to the Euro-Rate or LMIR to such day.

Section 1.10.    [Reserved].

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1.    Representations and Warranties; Covenants. Each of the Seller,
Worthington and the Servicer hereby makes the representations and warranties,
and hereby agrees to perform and observe the covenants, applicable to it set
forth in Exhibits III and IV, respectively.

Section 2.2.    Termination Events. If any of the Termination Events set forth
in Exhibit V shall occur, the Administrator may (with the consent of a Simple
Majority of the Purchasers) or shall (at the direction of a Simple Majority of
the Purchasers), by notice to the Seller, declare the Facility Termination Date
to have occurred (in which case the Facility Termination Date shall be deemed to
have occurred); provided, that automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (f) of Exhibit V, the Facility Termination Date shall
occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Administrator, each Purchaser Agent and each
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided after default under
the New York UCC and under other applicable law, which rights and remedies shall
be cumulative.

ARTICLE III

INDEMNIFICATION

Section 3.1.    Indemnities by the Seller. Without limiting any other rights
that the any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator
or any Program Support

 

12



--------------------------------------------------------------------------------

Provider or any of their respective Affiliates, employees, officers, directors,
agents, counsel, successors, transferees or assigns (each, an “Indemnified
Party”) may have hereunder or under applicable law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
expenses, costs, losses and liabilities (including Attorney Costs) (all of the
foregoing being collectively referred to as “Indemnified Amounts”) arising out
of or resulting from this Agreement (whether directly or indirectly), the use of
proceeds of purchases or reinvestments, the ownership of the Purchased Interest,
or any interest therein, or in respect of any Receivable, Related Security or
Contract, excluding, however: (a) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party or its officers, directors, agents or counsel, (b) recourse with respect
to any Receivable to the extent that such Receivable is uncollectible on account
of the insolvency, bankruptcy or lack of credit worthiness of the related
Obligor, or (c) any overall net income taxes or franchise taxes imposed on such
Indemnified Party by the jurisdiction under the laws of which such Indemnified
Party is organized or any political subdivision thereof. Without limiting or
being limited by the foregoing, and subject to the exclusions set forth in the
preceding sentence, the Seller shall pay on demand (which demand shall be
accompanied by documentation of the Indemnified Amounts, in reasonable detail)
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package to be true
and correct, or the failure of any other information provided to such
Indemnified Party by the Seller or Servicer with respect to Receivables or this
Agreement to be true and correct,

(ii)    the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,

(iii)    the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation,

(iv)    the failure to vest in the Administrator (for the benefit of the
Purchasers) a valid and enforceable: (A) perfected undivided percentage
ownership interest, to the extent of the Purchased Interest, in the Receivables
in, or purporting to be in, the Receivables Pool and the other Pool Assets, or
(B) first priority perfected security interest in the Pool Assets, in each case,
free and clear of any Adverse Claim,

(v)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time,

 

13



--------------------------------------------------------------------------------

(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable,

(vii)    any failure of the Seller, any Affiliate of the Seller or the Servicer
to perform its duties or obligations in accordance with the provisions hereof or
under the Contracts,

(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,

(ix)    the commingling of Collections at any time with other funds,

(x)    the use of proceeds of purchases or reinvestments, or

(xi)    any reduction in the Aggregate Investment as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason.

Section 3.2.    Indemnities by the Servicer. Without limiting any other rights
that any Indemnified Party may have hereunder or under applicable law, the
Servicer hereby agrees to indemnify each Indemnified Party from and against any
and all Indemnified Amounts arising out of or resulting from (whether directly
or indirectly): (a) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to such Indemnified Party by, or on behalf of, the Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Servicer (or any of its officers) under or in connection with
this Agreement or any other Transaction Document to which it is a party to have
been true and correct as of the date made or deemed made in all respects when
made, (c) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, (d) any
dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Receivable, (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof or any other Transaction Document to which it is a party,
(f) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time, or (g) any
commingling by the Servicer of Collections at any time with other funds.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

Section 4.1.    Appointment of the Servicer.

(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to
Worthington (in accordance with this Section 4.1) of the designation of a new
Servicer, Worthington is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchasers) or shall (at the direction of the Majority Purchasers)
designate as Servicer any Person (including itself) to succeed Worthington or
any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

(b)    Upon the designation of a successor Servicer as set forth in clause (a),
Worthington agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrator determines will facilitate the transition of
the performance of such activities to the new Servicer, and Worthington shall
cooperate with and assist such new Servicer. Such cooperation shall include
access to and transfer of related records (including all Contracts) and use by
the new Servicer of all licenses, hardware or software necessary or desirable to
collect the Pool Receivables and the Related Security.

(c)    Worthington acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator and each Purchaser Group have relied
on Worthington’s agreement to act as Servicer hereunder. Accordingly,
Worthington agrees that it will not voluntarily resign as Servicer without the
consent of the Majority Purchasers.

(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrator and the
Majority Purchasers shall have consented in writing in advance to such
delegation.

 

15



--------------------------------------------------------------------------------

Section 4.2.    Duties of the Servicer.

(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside, for the account of
each Purchaser Group, the amount of the Collections to which each such Purchaser
Group is entitled in accordance with Article I. The Servicer may, in accordance
with the applicable Credit and Collection Policy, extend the maturity of any
Pool Receivable (but not beyond 30 days) and extend the maturity or adjust the
Outstanding Balance of any Defaulted Receivable as the Servicer may determine to
be appropriate to maximize Collections thereof; provided, however, that:
(i) such extension shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such extension or adjustment shall not alter the status of such
Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or limit
the rights of the Administrator or any Purchaser Group under this Agreement and
(iii) if a Termination Event has occurred and Worthington or an Affiliate
thereof is serving as the Servicer, Worthington or such Affiliate may make such
extension or adjustment only upon the prior approval of the Administrator (with
the consent of the Majority Purchasers). The Seller shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Seller and the
Administrator (individually and for the benefit of each Purchaser Group), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, the Administrator may direct the
Servicer (whether the Servicer is Worthington or any other Person) to commence
or settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security; provided, however, that no
such direction may be given unless either: (A) a Termination Event has occurred
or (B) the Administrator believes in good faith that failure to commence, settle
or effect such legal action, foreclosure or repossession could adversely affect
Receivables constituting a material portion of the Pool Receivables.

(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Worthington or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Worthington or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

(c)    The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date and (ii) the date on which all amounts
required to be paid to the Purchaser Agents, each Purchaser, the Administrator
and any other Indemnified Party or Affected Person hereunder shall have been
paid in full.

 

16



--------------------------------------------------------------------------------

After such termination, if Worthington or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

Section 4.3.    Lock-Box Account Arrangements. Within 30 days from the initial
purchase hereunder, the Seller shall have entered into Lock-Box Agreements with
all of the Lock-Box Banks and delivered original counterparts of each to the
Administrator and each Purchaser Agent. Upon the occurrence of a Termination
Event, the Administrator may (with the consent of a Simple Majority of the
Purchasers) or shall (upon the direction of a Simple Majority of the Purchasers)
at any time thereafter give notice to each Lock-Box Bank that the Administrator
is exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts transferred to the Administrator (for the benefit of the Purchasers)
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Lock-Box Accounts
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account, and (c) to take any or all other actions
permitted under the applicable Lock-Box Agreement. The Seller hereby agrees that
if the Administrator at any time takes any action set forth in the preceding
sentence, the Administrator shall have exclusive control (for the benefit of the
Purchasers) of the proceeds (including Collections) of all Pool Receivables and
the Seller hereby further agrees to take any other action that the Administrator
or any Purchaser Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Seller or the Servicer thereafter
shall be sent immediately to the Administrator. The parties hereto hereby
acknowledge that if at any time the Administrator takes control of any Lock-Box
Account, the Administrator shall not have any rights to the funds therein in
excess of the unpaid amounts due to the Administrator, the Purchaser Groups, any
Indemnified Party or any other Person hereunder, and the Administrator shall
distribute or cause to be distributed such funds in accordance with
Section 4.2(b) and Article I (in each case as if such funds were held by the
Servicer thereunder).

Section 4.4.    Enforcement Rights.

(a)    At any time following the occurrence of a Termination Event:

(i)    the Administrator may (with the consent or at the direction of the
Majority Purchasers) direct the Obligors that payment of all amounts payable
under any Pool Receivable is to be made directly to the Administrator or its
designee,

(ii)    the Administrator may (with the consent or at the direction of the
Majority Purchasers) instruct the Seller or the Servicer to give notice of the
Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of such Purchaser Groups), and the Seller or the Servicer, as the
case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors, and

 

17



--------------------------------------------------------------------------------

(iii)    the Administrator may (with the consent or at the direction of the
Majority Purchasers) request the Servicer to, and upon such request the Servicer
shall: (A) assemble all of the records necessary or desirable to collect the
Pool Receivables and the Related Security, and transfer or license to a
successor Servicer the use of all software necessary or desirable to collect the
Pool Receivables and the Related Security, and make the same available to the
Administrator or its designee (for the benefit of the Purchasers) at a place
selected by the Administrator, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Administrator and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrator or its designee.

(b)    The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, after the
occurrence of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

Section 4.5.    Responsibilities of the Seller.

(a)    Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. The Administrator, the Purchaser Agents or any
of the Purchasers shall not have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, Servicer, Worthington or the Originators thereunder.

(b)    Worthington hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Worthington shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Worthington conducted such data-processing functions while it acted as the
Servicer.

 

18



--------------------------------------------------------------------------------

Section 4.6.    Servicing Fee. (a) Subject to clause (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Aggregate of each
Purchaser Group’s Ratable Share of such fee shall be paid through the
distributions contemplated by Section 1.4(d), and the Seller’s Share of the
Purchasers’ Share of such fee shall be paid by the Seller.

(b)    If the Servicer ceases to be Worthington or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

ARTICLE V

THE AGENTS

Section 5.1.    Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints PNC as the “Administrator”
hereunder and authorizes the Administrator to take such actions and to exercise
such powers as are delegated to the Administrator hereby and to exercise such
other powers as are reasonably incidental thereto. The Administrator shall hold,
in its name, for the benefit of each Purchaser, ratably, the Purchased Interest.
The Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller or Servicer. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary, in no event
shall the Administrator ever be required to take any action which exposes the
Administrator to personal liability or which is contrary to the provision of any
Transaction Document or applicable law.

(b)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

19



--------------------------------------------------------------------------------

(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Administrator and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

(d)    In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 5.2.    Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 5.3.    Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Majority Purchasers (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, any Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Exhibit II. The Administrator shall not have any obligation to any Purchaser or
Purchaser Agent to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, Servicer, Originator or any of their
Affiliates.

Section 5.4.    Reliance by Agents. (a) Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator. Each Purchaser Agent and the Administrator shall in all cases
be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such

 

20



--------------------------------------------------------------------------------

advice or concurrence of the Majority Purchasers (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitment of such Purchaser Group), and assurance of its
indemnification, as it deems appropriate.

(b)    The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchasers or the Purchaser Agents, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers,
the Administrator and Purchaser Agents.

(c)    The Purchasers within each Purchaser Group with a majority of the
Commitment of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such majority Purchasers, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.

(d)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 5.5.    Notice of Termination Events. Neither any Purchaser Agent nor
the Administrator shall be deemed to have knowledge or notice of the occurrence
of any Termination Event or Unmatured Termination Event unless such
Administrator has received notice from any Purchaser, Purchaser Agent, the
Servicer or the Seller stating that a Termination Event or Unmatured Termination
Event has occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its Purchasers. In
the event that a Purchaser Agent receives such a notice (other than from the
Administrator), it shall promptly give notice thereof to the Administrator. The
Administrator shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchasers unless such
action otherwise requires the consent of all Purchasers), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

 

21



--------------------------------------------------------------------------------

Section 5.6.    Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Worthington, Servicer or any Originator, shall be deemed to constitute
any representation or warranty by the Administrator or such Purchaser Agent, as
applicable. Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Worthington, Servicer or the Originators, and
the Receivables and its own decision to enter into this Agreement and to take,
or omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, Worthington, Servicer or the Originators or any of their Affiliates
that comes into the possession of the Administrator or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 5.7.    Administrators and Affiliates. Each of the Purchasers and the
Administrator and their Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller, Worthington, Servicer or any Originator or any of
their Affiliates and PNC may exercise or refrain from exercising its rights and
powers as if it were not the Administrator. With respect to the acquisition of
the Eligible Receivables pursuant to this Agreement, each of the Purchaser
Agents and the Administrator shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not such
an agent, and the terms “Purchaser” and “Purchasers” shall include each of the
Purchaser Agents and the Administrator in their individual capacities.

Section 5.8.    Indemnification. Each Purchaser Group shall indemnify and hold
harmless the Administrator (but solely in its capacity as Administrator) and its
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller, Worthington or Servicer and without limiting the
obligation of the Seller, Worthington or Servicer to do so), ratably in
accordance with its Ratable Share from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrator or such Person as a result of,
or related to, any of the transactions contemplated by the Transaction Documents
or the execution, delivery or performance of the Transaction Documents or any
other document furnished in connection therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Administrator or such Person as finally determined by
a court of competent jurisdiction); provided, that in the case of each Purchaser
that is a commercial paper conduit, such indemnity shall be provided solely to
the extent of amounts received by such Purchaser under this Agreement which
exceed the amounts required to

 

22



--------------------------------------------------------------------------------

repay such Purchaser’s outstanding Notes. Notwithstanding anything in this
Section 5.8 to the contrary, each of the Administrator, each Purchaser Agent and
each Purchaser hereby covenants and agrees that it shall not institute against,
or join any other Person in instituting against, any Conduit Purchaser any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law, for one
year and a day after the latest maturing Note issued by such Conduit Purchaser
is paid in full.

Section 5.9.    Successor Administrator. The Administrator may, upon at least
five (5) days notice to the Seller and each Purchaser and Purchaser Agent,
resign as Administrator. Such resignation shall not become effective until a
successor agent is appointed by the Majority Purchasers and has accepted such
appointment. Upon such acceptance of its appointment as Administrator hereunder
by a successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrator.

ARTICLE VI

MISCELLANEOUS

Section 6.1.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator and each of the Majority Purchasers, and, in the case of
any amendment, by the other parties thereto; and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, if required by any Conduit
Purchaser, no such material amendment shall be effective until both Moody’s and
Standard & Poor’s have notified the related Purchaser Agent in writing that such
action will not result in a reduction or withdrawal of the rating of any Notes;
provided, further that no such amendment or waiver shall, without the consent of
each affected Purchaser, (A) extend the date of any payment or deposit of
Collections by the Seller or the Servicer, (B) reduce the rate or extend the
time of payment of Yield, (C) reduce any fees payable to the Administrator, any
Purchaser Agent or any Purchaser pursuant to the applicable Purchaser Group Fee
Letter, (D) change the amount of Investment of any Purchaser, any Purchaser’s
pro rata share of the Purchased Interest or any Related Committed Purchaser’s
Commitment, (E) amend, modify or waive any provision of the definition of
“Majority Purchaser” or this Section 6.1, (F) consent to or permit the
assignment or transfer by the Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Concentration Percentage,”
“Concentration Reserve,” “Concentration Reserve Percentage,” “Eligible
Receivable,” “Loss Reserve,” “Loss Reserve Percentage,” “Dilution Reserve,”
“Dilution Reserve Percentage,” “Termination Event,” “Total Reserve,” “Yield
Reserve,” or “Yield Reserve Percentage”, (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses, or (I) otherwise materially and
adversely affect the rights of any such Purchaser hereunder. No failure on the
part of the Purchasers or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

23



--------------------------------------------------------------------------------

Section 6.2.    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be sent or delivered to each party hereto at its
address set forth under its name on the signature pages hereof (or in any
Assumption Agreement pursuant to which it became a party hereto) or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. Notices and communications by facsimile shall be effective
when sent (and shall be followed by hard copy sent by first class mail), and
notices and communications sent by other means shall be effective when received.

Section 6.3.    Successors and Assigns; Participations; Assignments.

(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties hereunder or under any Transaction
Document without the prior consent of the Administrator, the Purchaser Agents
and the Purchasers.

(b)    Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller, each Purchaser Agent and the Administrator shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations hereunder. A Purchaser shall not agree with a Participant to
restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers.

(c)    Assignments by Certain Related Committed Purchasers. Any Related
Committed Purchaser may assign to one or more Persons (each a “Purchasing
Related Committed Purchaser”), reasonably acceptable to the related Purchaser
Agent in its sole discretion, any portion of its Commitment pursuant to a
supplement hereto, substantially in the form of Annex D with any changes as have
been approved by the parties thereto (a “Transfer Supplement”), executed by each
such Purchasing Related Committed Purchaser, such selling Related Committed
Purchaser, such related Purchaser Agent. Any such assignment by Related
Committed Purchaser cannot be for an amount less than $10,000,000. Upon (i) the
execution of the Transfer Supplement, (ii) delivery of an executed copy thereof
to the Seller, such related Purchaser Agent and the Administrator and
(iii) payment by the Purchasing Related Committed Purchaser to the selling
Related Committed Purchaser of the agreed purchase price, such selling Related
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment and such Purchasing Related Committed Purchaser shall
for all purposes be a Related Committed Purchaser party hereto and shall have
all the rights and obligations of a Related Committed Purchaser hereunder to the
same extent as if it were an original

 

24



--------------------------------------------------------------------------------

party hereto. The amount of the Commitment of the selling Related Committed
Purchaser allocable to such Purchasing Related Committed Purchaser shall be
equal to the amount of the Commitment of the selling Related Committed Purchaser
transferred regardless of the purchase price paid therefor. The Transfer
Supplement shall be an amendment hereof only to the extent necessary to reflect
the addition of such Purchasing Related Committed Purchaser as a “Related
Committed Purchaser” and any resulting adjustment of the selling Related
Committed Purchaser’s Commitment.

(d)    Replaceable Related Committed Purchaser. If any Related Committed
Purchaser (a “Replaceable Related Committed Purchaser”) shall (i) petition the
Seller for any amounts under Section 1.7 or 1.8 or (ii) cease to have a
short-term debt rating of “A-1” by Standard & Poor’s and “P-1” by Moody’s (if
such a rating is required by the related Purchaser’s securitization program),
the related Purchaser Agent or the Administrator may designate a replacement
financial institution (a “Replacement Related Committed Purchaser”), to which
such Replaceable Related Committed Purchaser shall, subject to its receipt of an
amount equal to the aggregate outstanding principal balance of its Investment
and accrued and unpaid Discount thereon (and, if applicable, its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Seller and
such Replaceable Related Committed Purchaser) of all amounts claimed under
Section 1.7 and/or 1.8) promptly assign all of its rights, obligations and
Commitment hereunder, together with all of its right, title and interest in, to
and under the Purchased Interest allocable to it, to the Replacement Related
Committed Purchaser in accordance with Section 6.3(c), above. Once such
assignment becomes effective, the Replacement Related Committed Purchaser shall
be deemed to be a “Related Committed Purchaser” for all purposes hereof and such
Replaceable Related Committed Purchaser shall cease to be “Related Committed
Purchaser” for all purposes hereof and shall have no further rights or
obligations hereunder.

(e)    Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Purchased Interest (or portion thereof), including without
limitation to any collateral agent in connection with its commercial paper
program and (ii) to the complete assignment by any Conduit Purchaser of all of
its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, however, that such Conduit Purchaser may
not, without the prior consent of its Related Committed Purchasers, make any
such transfer of its rights hereunder unless the assignee (i) is principally
engaged in the purchase of assets similar to the assets being purchased
hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the assigning
Conduit Purchaser and (iii) issues commercial paper or other Notes with credit
ratings substantially comparable to the ratings of the assigning Conduit
Purchaser. Any assigning Conduit Purchaser shall deliver to any assignee a
supplement hereto, substantially in the form of Annex D with any changes as have
been approved by the parties thereto (also, a “Transfer Supplement”), duly
executed by such Conduit Purchaser, assigning any portion of its interest in the
Purchased Interest to its assignee. Such Conduit Purchaser shall promptly
(i) notify each of the other parties hereto of such assignment and (ii) take all
further

 

25



--------------------------------------------------------------------------------

action that the assignee reasonably requests in order to evidence the assignee’s
right, title and interest in such interest in the Purchased Interest and to
enable the assignee to exercise or enforce any rights of such Conduit Purchaser
hereunder. Upon the assignment of any portion of its interest in the Purchased
Interest, the assignee shall have all of the rights hereunder with respect to
such interest (except that the Discount therefor shall thereafter accrue at the
rate, determined with respect to the assigning Conduit Purchaser unless the
Seller, the related Purchaser Agent and the assignee shall have agreed upon a
different Discount).

(f)    Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of any Conduit Purchaser, each
Transfer Supplement must be accompanied by an opinion of counsel of the assignee
as to such matters as the Administrator or such Purchaser Agent may reasonably
request.

Section 6.4.    Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 3.1, the Seller agrees to pay on demand
(which demand shall be accompanied by documentation thereof in reasonable
detail) all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic internal audits by
the Administrator of Pool Receivables) of this Agreement, the other Transaction
Documents and the other documents and agreements to be delivered hereunder (and
all reasonable costs and expenses in connection with any amendment, waiver or
modification of any thereof), including: (i) Attorney Costs for the
Administrator, each Purchaser Group and their respective Affiliates and agents
with respect thereto and with respect to advising the Administrator, each
Purchaser Group and their respective Affiliates and agents as to their rights
and remedies under this Agreement and the other Transaction Documents, and
(ii) all reasonable costs and expenses (including Attorney Costs), if any, of
the Administrator, each Purchaser Group and their respective Affiliates and
agents in connection with the enforcement of this Agreement and the other
Transaction Documents.

(a)    In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

Section 6.5.    No Proceedings; Limitation on Payments. Each of the Seller,
Worthington, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, each assignee of the Purchased Interest or any interest therein, and
each Person that enters into a commitment to purchase the Purchased Interest or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Conduit Purchaser
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by such
Conduit Purchaser is paid in full. The provision of this Section 6.5 shall
survive any termination of this Agreement.

 

26



--------------------------------------------------------------------------------

Section 6.6.    GOVERNING LAW AND JURISDICTION.

(a)    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.7.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

Section 6.8.    Survival of Termination. The provisions of Sections 1.7, 1.8,
3.1, 3.2, 6.4, 6.5, 6.6, 6.9 and 6.14 shall survive any termination of this
Agreement.

Section 6.9.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

27



--------------------------------------------------------------------------------

Section 6.10.    Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 6.11.    Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

Section 6.12.    Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

Section 6.13.    Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

Section 6.14.    Purchaser Groups’ Liabilities. The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by the Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

28



--------------------------------------------------------------------------------

Section 6.15.    Excluded Obligors.

(a)    So long as each of the Exclusion Conditions shall be satisfied, the
Servicer may, from time to time and at its sole discretion, request that an
Obligor be designated as an Excluded Obligor by delivering an Excluded Obligor
Request to the Administrator and each Purchaser Agent, which Excluded Obligor
Request shall (i) list the name of such proposed Excluded Obligor and
(ii) specify the proposed Excluded Obligor Date with respect to such proposed
Excluded Obligor (which date shall be no less than ten (10) Business Days
following the date of such request); provided, however, that the Servicer shall
not deliver more than one Excluded Obligor Request per calendar month. For
purposes of this Section 6.15, “Exclusion Conditions” means, as of any date of
determination, the satisfaction of all of the following conditions on such date:
(i) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from the proposed designation of such Obligor as a
Excluded Obligor, (ii) after giving effect to such proposed designation of such
Obligor as a Excluded Obligor, the Aggregate Investment does not exceed the
Purchase Limit, and the Purchased Interest does not exceed 100% and (iii) the
Facility Termination Date has not occurred.

(b)    So long as (i) as of the applicable Excluded Obligor Date and after
giving effect to such Obligor’s designation as an Excluded Obligor, each of the
Exclusion Conditions have been satisfied and (ii) the Administrator has
consented in writing to such Obligor’s designation as an Excluded Obligor, such
consent to be granted or withheld in its sole and absolute discretion, then
(x) upon the countersignature by the Administrator of such Excluded Obligor
Request, such proposed Excluded Obligor shall constitute an Excluded Obligor as
of the related Excluded Obligor Date and shall no longer constitute an Obligor
for purposes of the Transaction Documents except with respect to Receivables
originated prior to the Excluded Obligor Date and (y) the Administrator (or the
Servicer on its behalf) shall, in each case at the expense of the Seller,
(I) file on or promptly following the related Excluded Obligor Date and at the
sole expense of the Seller, one or more UCC-3 financing statement amendments, in
form and substance satisfactory to the Administrator, with respect to UCC-1
financing statements filed against the applicable Originator in connection with
the Transaction Documents releasing , and (II) take such other actions as may be
reasonably necessary to evidence the release of, in each case, the
Administrator’s security interest or other rights in the Receivables created on
or after the related Excluded Obligor Date, the Obligor of which is such
Excluded Obligor, and all Related Security related thereto so long as such
Related Security relates solely to such Excluded Receivables.

(c)    Each of the parties hereto hereby acknowledge and agree that no
Receivable, the Obligor of which is an Excluded Obligor, that was originated
prior to the related Excluded Obligor Date shall be transferred and assigned by
the Seller to the related Originator or any other Person and all such
Receivables shall remain in the Receivables Pool. However, any Receivable, the
Obligor of which is an Excluded Obligor, that was originated after the related
Excluded Obligor Date shall not be part of the Receivables Pool hereunder.

(d)    The Seller and the Servicer covenant and agree to, and to cause each
Originator to, instruct each Excluded Obligor on or promptly following the
related Excluded Obligor Date to deliver payments on all Excluded Receivables to
any lock-box or account other than a Lock-Box Account.

 

29



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

   

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, Ohio 43085

 

Attention: Randal I. Rombeiro

Telephone: (614) 840-3574

Facsimile: (614) 438-7508

 

WORTHINGTON INDUSTRIES, INC.,
as Servicer

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

   

Worthington Industries, Inc.

1205 Dearborn Drive

Columbus, Ohio 43085

 

Attention: Randal I. Rombeiro

Telephone: (614) 840-3574

Facsimile: (614) 438-7508

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

   

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

Attention: Robyn Reeher

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

 

S-2



--------------------------------------------------------------------------------

PURCHASERS:

 

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent and a Related Committed Purchaser

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

   

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

Attention: Robyn Reeher

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

 

Commitment $50,000,000

 

S-3



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

“Administrator” has the meaning set forth in the preamble to the Agreement.

“Administrator’s Account” means the account (account number 1002422076 ABA
043000096) of the Administrator maintained at the office of PNC at Three PNC
Plaza, 225 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other
account as may be so designated in writing by the Administrator to the Servicer.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers ) shall
not constitute an Adverse Claim.

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock. For purposes of
this definition, control of a Person shall mean the power, direct or indirect:
(x) to vote 25% or more of the securities having ordinary voting power for the
election of directors of such Person, or (y) to direct or cause the direction of
the management and policies of such Person, in either case whether by ownership
of securities, contract, proxy or otherwise.

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Investment at such time.

“Aggregate Investment” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to the
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Investment pursuant to Section 1.4(d) of the
Agreement; provided, that if such Aggregate Investment shall have been reduced
by any distribution, and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Aggregate
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“Anti-Terrorism Laws” has the meaning set forth in Section 1(x) of Exhibit III
of the Agreement.

 

I-1



--------------------------------------------------------------------------------

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to the Agreement.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day, (i) in the case of the Purchaser Group including
PNC, the PNC Base Rate and (ii) in the case of each other Purchaser Group, the
rate set forth as the Base Rate for such Purchaser Group in the related
Purchaser Group Fee Letter.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator,
Worthington or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.

“Cease Commingling Event” means the occurrence of any of the following events or
conditions: (i) the occurrence of any Termination Event or Unmatured Termination
Event, or (ii) delivery of a written notice by Administrator or any Purchaser
that commingling of Collections with Subject Collections shall cease no later
than ten Business Days following the date of such notice.

“Change in Control” means (i) with respect to Seller, that at any time
Worthington shall fail to own, directly or indirectly through one or more
wholly-owned Subsidiaries free and clear of any Adverse Claim, 100% of the
shares of outstanding voting stock of the Seller on a fully diluted basis,
(ii) with respect to any Originator, that at any time Worthington shall fail to
own, directly or indirectly through one or more wholly-owned Subsidiaries free
and clear of any Adverse Claim, 100% of the share of outstanding voting stock of
such Originator on a fully diluted basis, and (iii) with respect to Worthington,
the acquisition by any Person or its Affiliates (other than John H. McConnell,
John P. McConnell, their Affiliates or a group in which the foregoing are a
principal participant) of 20% or more of the stock (or equivalent ownership or
controlling interest) having by the terms thereof ordinary voting power to elect
a majority of the directors of Worthington (irrespective of whether or not at
the time the stock of any class or classes of Worthington will have or might
have voting power by reason of the happening or any contingency).

“Closing Date” means November 30, 2000.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Worthington, the Seller or the Servicer in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other

 

I-2



--------------------------------------------------------------------------------

charges), or that are applied to amounts owed in respect of such Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all amounts deemed to have
been received pursuant to Section 1.4(e) of the Agreement and (c) all other
proceeds of such Pool Receivable.

“Commitment” means, with respect to each Related Committed Purchaser, the
maximum amount which such Purchaser is obligated to pay hereunder on account of
any Purchase, as set forth below its signature to this Agreement or in the
Assumption Agreement pursuant to which it became a Purchaser, as such amount may
be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b).

“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Commitment divided by the
total of all Commitments of all Related Committed Purchasers in such Purchaser
Group.

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

“Concentration Percentage” means any Obligor which is (i) a Group A Obligor,
16.0%, (ii) a Group B Obligor, 12.0%, (iii) a Group C Obligor, 8.0%, or (iv) a
Group D Obligor, 4.0%.

“Concentration Reserve” means, on any day, an amount equal to: (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Concentration Reserve Percentage on such date, divided by (ii) 100%
minus the Concentration Reserve Percentage on such date.

“Concentration Reserve Percentage” means, on any date, the quotient of (i) the
greatest of (a) the largest aggregate Outstanding Balance of the Receivables of
any single Group A Obligor, (b) the sum of the largest aggregate Outstanding
Balances of the Receivables of any two Group B Obligors, (c) the sum of the
largest aggregate Outstanding Balances of the Receivables of any three Group C
Obligors or (d) the sum of the largest aggregate Outstanding Balances of the
Receivables of any five Group D Obligors, divided by (ii) the aggregate
Outstanding Balance of all Eligible Receivables, on such date.

“Conduit Purchasers” means each commercial paper conduit that is a party to the
Agreement, as a purchaser, or that becomes a party to the Agreement, as a
purchaser pursuant to an Assumption Agreement.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” means, with respect to any Conduit Purchaser for any Yield Period and
any Portion of Investment, the rate set forth as the CP Rate for such Conduit
Purchaser in the related Purchaser Group Fee Letter.

 

I-3



--------------------------------------------------------------------------------

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Worthington in effect on the date of the Agreement and described in Schedule
I to the Agreement, as modified in compliance with the Agreement.

“Current Days’ Sales Outstanding” means, for any calendar month, an amount
computed as of the last day of such calendar month equal to: (a) the average of
the Outstanding Balance of all Pool Receivables that are not passed their
respective due date as of the last day of most recent three calendar months
divided by (b)(i) the average of the aggregate credit sales made by the
Originators during most recent three calendar months divided by (ii) 90.

“Cut-off Date” has the meaning set forth in the Sale Agreement.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month
excluding Ineligible Elimination Amounts, by (b)(i) at all times during which
the Current Days’ Sales Outstanding is less than or equal to 40, the aggregate
credit sales made by the Originators during the month that is five months before
such month and (ii) at all other times, the aggregate credit sales made by the
Originators during the month that is six months before such month.

“Defaulted Receivable” means a Receivable:

(a)    as to which any payment, or part thereof, remains unpaid for more than
120 days, in each case from the due date for such payment, or

(b)    without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, (ii) that has been
charged-off as uncollectible or (iii) that should have been charged-off as
uncollectible pursuant to the Credit and Collection Policy.

The “Outstanding Balance” of any Defaulted Receivable shall be determined
without regard to any credit memos or credit balances.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that

 

I-4



--------------------------------------------------------------------------------

were Delinquent Receivables (excluding Steel Surcharge Receivables and amounts
reported by the Servicer as inputs to the Information Package as charge-backs
and disputed receivables) on such day by (b) the aggregate Outstanding Balance
of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for more than 90 days from the due date for such payment
or (b) without duplication, which has been (or consistent with the Credit and
Collection Policy, would be) classified as a Delinquent Receivable by the
applicable Originator. The “Outstanding Balance” of any Delinquent Receivable
shall be determined without regard to any credit memos or credit balances.

“Dilution Component Reserve” means, on any day, an amount equal to (a) the
Aggregate Investment at the close of business of the Servicer on such date
multiplied by (b) (i) the Dilution Component Reserve Percentage on such date,
divided by (ii) 100% minus the Dilution Component Reserve Percentage on such
date.

“Dilution Component Reserve Percentage” means, on any day, the product of
(a) the 12-month rolling average of the Dilution Ratio at such time multiplied
by (b) the Dilution Horizon Ratio at such time, expressed as a percentage.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month excluding Ineligible Elimination Amounts,
by (b) the aggregate credit sales made by the Originators during the calendar
month that is two months prior to such calendar month.

“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Dilution Reserve Percentage on such date, divided by (ii) 100% minus
the Dilution Reserve Percentage on such date.

“Dilution Reserve Percentage” means, on any date, the percentage determined by
the following formula:

 

[[(2.25 x ED) + ((DS-ED) x DS/ED))] x DHR] + (0.50% x CS)

ED

  

=

  

the “Expected Dilution,” which shall be equal to the 12-month rolling average
Dilution Ratio, expressed as a percentage;

DS

  

=

  

the “Dilution Spike,” which shall be equal to the highest one month Dilution
Ratio over the immediately preceding 12 months, expressed as a percentage; and

CS

  

=

  

the aggregate credit sales made by the Originators during the most recent
calendar month divided by the Net Receivables Pool Balance for such calendar
month.

 

I-5



--------------------------------------------------------------------------------

DHR

  

=

  

the “Dilution Horizon Ratio,” which shall be equal to the aggregate credit sales
made by the Originators during the three preceding calendar months divided by
the Net Receivables Pool Balance as of the last day of the most recent calendar
month.

“Discount” means with respect to any Purchaser:

(a)    for any Portion of Investment for any Yield Period with respect to any
Purchaser to the extent such Portion of Investment will be funded by such
Purchaser during such Yield Period through the issuance of Notes:

CPR x I x ED/360

(b)    for any Portion of Investment for any Yield Period with respect to any
Purchaser to the extent such Portion of Investment will not be funded by such
Purchaser during such Yield Period through the issuance of Notes:

YR x I x ED/Year + TF

where:

 

YR

  

=

  

the Yield Rate, as applicable, for such Portion of Investment for such
Yield Period with respect to such Purchaser,

I

  

=

  

the Investment with respect to such Portion of Investment during such Yield
Period with respect to such Purchaser,

CPR

  

=

  

the CP Rate for the Portion of Investment for such Yield Period with respect to
such Purchaser,

ED

  

=

  

the actual number of days during such Yield Period,

Year

  

=

  

if such Portion of Investment is funded based upon: (i) the Euro-Rate or LMIR,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

TF

  

=

  

the Termination Fee, if any, for the Portion of Investment for such Yield Period
with respect to such Purchaser;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for any Portion of Investment shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America or Canada) that has a short-term
foreign currency rating (or, if such country does not have such a short-term
foreign currency rating, a long-term foreign currency rating) of at least “A2”
(or “A”) by Standard & Poor’s and “P-1” (or “A2”) by Moody’s.

 

I-6



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Pool Receivable:

(a)    the Obligor of which is (i) a United States resident, a resident of the
Province of Ontario, Canada subject to the following proviso or Eligible Foreign
Obligor; provided, however, if the Obligor of such Receivable is a resident of
the Province of Ontario, Canada, such Receivable shall satisfy the requirements
of this clause (a)(i) if the sum of the Outstanding Balance of such Receivable
and the aggregate Outstanding Balance of all other Eligible Receivables (that
are included in the calculation of the Net Receivables Pool Balance at such
time) of Obligors who are residents of the Province of Ontario, Canada does not
exceed the product of (x) 0.05 times (y) the Outstanding Balance of all other
Eligible Receivables, (ii) neither (x) a Governmental Authority, nor (y) a
Sanctioned Person, (iii) not subject to any action of the type described in
paragraph (f) of Exhibit V to the Agreement, (iv) not an Excluded Obligor and
(v) not an Affiliate of Worthington,

(b)    that is denominated and payable only in U.S. dollars in the United
States,

(c)    that does not have a stated maturity which is more than 60 days after the
original invoice date of such Receivable;, provided, however, that up to 20.0%
of the aggregate Outstanding Balance of all Receivables may have a stated
maturity which is more than 60 days but not more than 90 days from the original
invoice date of such Receivable,

(d)    that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s business,

(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

(f)    that conforms in all material respects with all applicable laws, rulings
and regulations in effect,

(g)    that is not the subject of any asserted dispute, offset, hold back
defense, Adverse Claim or other claim,

(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(i)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(j)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

 

I-7



--------------------------------------------------------------------------------

(k)    for which the Administrator (for the benefit of each Purchaser) shall
have a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and a valid and enforceable
first priority perfected security interest therein and in the Related Security
and Collections with respect thereto, in each case free and clear of any Adverse
Claim,

(l)    that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,

(m)    that is not a Defaulted Receivable, a Delinquent Receivable or a Steel
Surcharge Receivable,

(n)    for which none of the Originator thereof, the Seller and the Servicer has
established any offset arrangements with the related Obligor,

(o)    for which Defaulted Receivables of the related Obligor do not exceed 35%
of the Outstanding Balance of all such Obligor’s Receivables, and

(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or Servicer
thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Worthington, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or Worthington, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

“Euro-Rate” means with respect to any Yield Period, the interest rate per annum
determined by the Administrator by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the applicable Purchaser Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank market offered rates for U.S. dollars
as set forth on display page 3750 on Dow Jones Markets Service (or such other
display page on the Dow Jones Markets Service system as may from time to time
replace display page 3750 or such other service that may from time to time
replace Dow Jones Markets Service) at or about 11:00 a.m. (London time) on the
Business Day which is two (2) Business Days prior to the first day of such Yield
Period for an amount comparable to the Portion of Investment to be funded at the
Yield Rate and based upon the Euro-Rate during such Yield

 

I-8



--------------------------------------------------------------------------------

Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:

 

     

Average of London interbank offered rates shown on Dow Jones Markets Service
display page 3750 or appropriate successor

 

 

Euro-Rate

  

 

=

         1.00 - Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Investment funded at the Yield Rate and based upon the Euro-Rate that
is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error). Notwithstanding the foregoing, if the Euro-Rate as determined herein
would be less than zero (0.00), such rate shall be deemed to be zero percent
(0.00%) for purposes of this Agreement.

“Excess Concentration” means, on any date, the sum of the following amounts:
(i) the amount by which the Outstanding Balance of Eligible Receivables of each
Obligor then in the Receivables Pool exceeds an amount equal to: (a) the
applicable Concentration Percentage for such Obligor multiplied by (b) the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool on
such date, plus (ii) the amount by which (a) the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool the Obligor of which is
an Eligible Foreign Obligor exceeds (b) 3.00% of the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool on such date.

“Excluded Obligor Date” means, with respect to each Excluded Obligor, the
applicable date designated as such in the related Excluded Obligor Request.

“Excluded Obligor” means each Obligor designated as such in a Excluded Obligor
Request that has satisfied each of the requirements set forth in Section 6.15 of
this Agreement.

“Excluded Obligor Request” means a request, in substantially the form of Annex H
to this Agreement, made by or on behalf of the Servicer pursuant to Section 6.15
of this Agreement.

“Excluded Receivable” means any Receivable (defined without giving effect to the
proviso to the definition thereof) (i) the Obligor of which is Metalsa, S.A. de
C.V. and Metalsa–Roanoke, Inc. or the Subsidiaries thereof, (ii) originated on
or after July 15, 2013, the Obligor of which is E. I. du Pont de Nemours and
Company or any Subsidiary thereof or (iii) originated on or after the applicable
Excluded Obligor Date, the Obligor of which is an Excluded Obligor or any
Subsidiary thereof.

 

I-9



--------------------------------------------------------------------------------

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser January 15, 2019, (b) the date determined pursuant to Section 2.2
of the Agreement, (c) the date the Purchase Limit reduces to zero pursuant to
Section 1.1(b) of the Agreement and (d) with respect to each Purchaser Group,
the date that the commitments of all of the Liquidity Providers terminate under
the related Liquidity Agreements.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the applicable Purchaser Agent of the rates
for the last transaction in overnight Federal funds arranged before 9:00 a.m.
(New York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by such Purchaser Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fees” means the fees payable by the Seller to each Purchaser Group pursuant to
the applicable Purchaser Group Fee Letter.

“Fifteenth Amendment Effective Date” means the date on which that certain
Fifteenth Amendment to this Agreement, dated as of October 11, 2013, becomes
effective in accordance with its terms.

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Group A Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-1” (or “A+”) by
Standard & Poor’s and “P-1” (or “A1”) by Moody’s.

“Group B Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-2” (or “BBB+”)
by Standard & Poor’s and “P-2” (or “Baa1”) by Moody’s, that is not a Group A
Obligor.

 

I-10



--------------------------------------------------------------------------------

“Group C Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-3” (or “BBB-”)
by Standard & Poor’s and “P-3” (or “Baa3”) by Moody’s, that is not a Group A
Obligor or a Group B Obligor.

“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.

“Group D Obligor” means an Obligor which is not a Group A Obligor, a Group B
Obligor or a Group C Obligor.

“Group Investment” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Investments of the Purchasers within such Purchaser Group.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

“Ineligible Elimination Amounts” means amounts which are reported by the
Servicer as inputs to the Information Package as credit memos or aged invoices
which relate to Receivables which are not Eligible Receivables, including
without limitation, Receivables (a) the Obligor of which is an Affiliate of
Worthington, (b) related to the resale program, (c) which are Steel Surcharge
Receivables, (d) which are fuel surcharge receivables or (e) the Obligor of
which is listed on Schedule V hereto (together with its subsidiaries and
affiliates); provided, however, that such amounts which are reported by the
Servicer as inputs to the Information Package as credit memos or aged invoices
with respect to each such Obligor set forth on Schedule V shall be deemed to be
“Ineligible Elimination Amounts” until the Administrator consents otherwise.

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator pursuant to the Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or, composition, marshaling of assets for creditors of a Person, or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

I-11



--------------------------------------------------------------------------------

“Investment” means with respect to any Purchaser the amount paid to the Seller
by such Purchaser pursuant to the Agreement, or such amount divided or combined
in accordance with the Agreement, in each case reduced from time to time by
Collections distributed and applied on account of such Investment pursuant to
Section 1.4(d) of the Agreement; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“LCR Security” means any commercial paper or security (other than equity
securities issued to the Servicer or any Originator that is a consolidated
subsidiary of Worthington under GAAP) within the meaning of Paragraph
_.32(e)(viii) of the final rules titled Liquidity Coverage Ratio: Liquidity Risk
Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Banks under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“LMIR” means for any day during any Yield Period, the one-month Eurodollar rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrator from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes. Notwithstanding the foregoing, if LMIR as determined herein would be
less than zero (0.00), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement.

“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of, directly or indirectly, receiving Collections.

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer and a
Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

I-12



--------------------------------------------------------------------------------

“Loss Reserve” means, on any date, an amount equal to (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Loss Reserve Percentage on such date, divided by (ii) 100% minus the
Loss Reserve Percentage on such date.

“Loss Reserve Percentage” means, on any date, the product of (i) 2.25 times
(ii) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months multiplied by
(iii) (1) (A) at all times during which the Current Days’ Sales Outstanding is
less than or equal to 40, the aggregate credit sales made by the Originators
during the five most recent calendar months, and (B) at all other times, the
aggregate credit sales made by the Originators during the six most recent
calendar months divided by (2) the Net Receivables Pool Balance as of such date.

“Majority Purchasers” means, at any time, Purchasers whose Commitments aggregate
2/3rds or more of the aggregate of the Commitments of all Purchasers; provided,
however, that so long as any Purchaser’s Commitment is greater than 50% of the
aggregate Commitments, then “Majority Purchasers” shall mean a minimum of two
Purchasers whose Commitments aggregate more than 50% of the aggregate
Commitments.

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

(a)    the assets, operations, business or financial condition of the Seller,
the Servicer or Worthington Industries, Inc. on a consolidated basis,

(b)    the ability of any of such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

(c)    the validity or enforceability of any other Transaction Document, or the
validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

(d)    the status, perfection, enforceability or priority of any Purchaser’s or
the Seller’s interest in the Pool Assets.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration minus (c) the Specifically Reserved Dilution Amount.

“Notes” means short-term promissory notes issued, or to be issued, by each
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Originator” has the meaning set forth in the Sale Agreement.

 

I-13



--------------------------------------------------------------------------------

“Originator Assignment Certificate” means each assignment, in substantially the
form of Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by Originator, as the same may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
the Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and the applicable rules and
regulations thereunder.

“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Permitted Lock-Box Bank means any of the following Bank of America, Bank of
Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., JPMorgan Chase Bank, N.A.,
Citibank, Comerica Bank, First Union Bank, Firstar Bank, Huntington Bank, Key
Bank, The Bank of New York Mellon, National City Bank, PNC Bank, Wachovia Bank
and any successor thereof, or such other bank as may be consented to by the
Administrator and the Majority Purchasers.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to the Agreement.

“PNC Base Rate” means, in the case of PNC or any Purchaser in its Purchaser
Group, for any day, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

(a)    the rate of interest in effect for such day as publicly announced from
time to time by PNC in Pittsburgh, Pennsylvania as its “prime rate.” Such “prime
rate” is set by PNC based upon various factors, including PNC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and

(b)    0.50% per annum above the latest Federal Funds Rate.

“PNC Yield Rate” for any Yield Period and any Portion of Investment of the
Purchased Interest with respect to PNC or any Purchaser in its Purchaser Group,
means an interest rate per annum equal to: (a) the daily average LMIR for such
Yield Period, or (b) if LMIR is unavailable pursuant to Section 1.9, the Base
Rate for such Yield Period; provided, however, that the “PNC Yield Rate” for any
day while a Termination Event exists shall be an interest rate equal to (in the
Administrator’s sole and absolute discretion) (i) 2% per annum above the PNC
Base Rate or (ii) the “Applicable Margin” set forth in the Purchaser Group Fee
Letter relating to PNC.

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.

 

I-14



--------------------------------------------------------------------------------

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Investment” means, with respect to any Purchaser and its related
Investment, the portion of such Investment being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase” is defined in Section 1.1(a).

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to the Agreement.

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

“Purchase Limit” means $50,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Aggregate Investment.

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

 

I-15



--------------------------------------------------------------------------------

“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

 

 

Aggregate Investment + Total Reserves

    Net Receivables Pool Balance  

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.

“Purchaser” means each Conduit Purchaser and/or each Related Committed
Purchaser, as applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to the Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.

“Purchaser Group” means, (i) for each Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchasers and its related Purchaser Agent and (ii) for
PNC, PNC, as a Purchaser Agent and a Related Committed Purchaser.

“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of the
Agreement.

“Purchasers’ Share” of any amount means such amount multiplied by the Purchased
Interest at the time of determination.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

“Rating Agency Condition” means, with respect to any material event or
occurrence, receipt by the Administrator (or the applicable Purchaser Agent) of
written confirmation from each of Standard & Poor’s and Moody’s that such event
or occurrence shall not cause the rating on the then outstanding Notes of any
applicable Purchaser to be downgraded or withdrawn.

“Receivable” means any indebtedness and other obligations owed to the Seller or
any Originator by, or any right of the Seller or any Originator to payment from
or on behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by an Originator, and includes the obligation to
pay any finance charges, fees and other charges with respect thereto; provided
however, that “Receivable” shall not include any Excluded Receivable.
Indebtedness and other obligations arising from any one transaction, including
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of indebtedness and other obligations arising from any other transaction.

 

I-16



--------------------------------------------------------------------------------

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of the Agreement or in any Assumption Agreement or Transfer Supplement.

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a)    all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

(b)    all instruments and chattel paper that may evidence such Receivable,

(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(d)    all of the Seller’s and the Originator thereof’s rights, interests and
claims under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

“Sale Agreement” means the Purchase and Sale Agreement, dated as of November 30,
2000, among the Seller, the Originators and the Servicer as amended through the
date of the Agreement and as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.

“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

“Seller” has the meaning set forth in the preamble to the Agreement.

 

I-17



--------------------------------------------------------------------------------

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Agreement.

“Settlement Date” means the 18th Business Day of each calendar month or such
other Business Day as otherwise consented to by the Administrator, the
Purchasers, the Seller and the Servicer.

“Simple Majority” means, at any time, Purchasers whose Commitments aggregate 51%
or more of the aggregate of the Commitments of all Purchasers.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i)    the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

(ii)    the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii)    such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

(iv)    such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

For purposes of this definition:

(A)    the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

(B)    the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C)    the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

 

I-18



--------------------------------------------------------------------------------

(D)    the “present fair saleable value” of an asset means the amount which can
be obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Specifically Reserved Dilution Amount” means, for any calendar month, the sum
of the amounts reserved in the balance sheet of each Originator for (i) volume
rebates and (ii) potential credits relating to the voluntary recall announced by
the Servicer in a public filing on January 10, 2012.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Steel Surcharge Receivable” means a Receivable, the Originators of which are
The Worthington Steel Company, a Delaware corporation, The Worthington Steel
Company, an Ohio corporation, Worthington Steel Company of Decatur, L.L.C., an
Alabama limited liability company, Worthington Steel of Michigan, Inc., a
Michigan corporation, WSC Acquisition, LLC, an Ohio Limited liability company,
or The Worthington Steel Company, LLC, an Ohio limited liability company, which
is associated with surcharges for coke shortages, utilities, fuel, freight and
other costs from vendors of such Originators.

“Subject Collections” means, with respect to any Subject Receivable: (a) all
funds that are received by the Subject Worthington Affiliate, in payment of any
amounts owed in respect of such Subject Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Subject Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related obligor or any other Person directly or
indirectly liable for the payment of such Subject Receivable and available to be
applied thereon) and (b) all other proceeds of such Subject Receivable.

“Subject Receivable” means any indebtedness and other obligations owed to the
Subject Worthington Affiliate, arising in connection with the sale of goods or
for services rendered, and includes, without limitation, the obligation to pay
any finance charges, fees and other charges with respect thereto; provided,
however, that Subject Receivable shall exclude (i) all Pool Receivables and
(ii) all Excluded Receivables.

“Subject Worthington Affiliate” means AMTROL, Inc. a Rhode Island corporation.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

I-19



--------------------------------------------------------------------------------

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

“Termination Fee” means, for any Yield Period, with respect to any Purchaser,
the amount, if any, by which: (a) the additional Discount related to such
Purchaser’s Investment (calculated without taking into account any Termination
Fee or any shortened duration of such Yield Period) that would have accrued
during such Yield Period on the reductions of Investment relating to such Yield
Period had such reductions not been made, exceeds (b) the income, if any,
received by such Purchaser from investing the proceeds of such reductions of
Investment, as determined by the such Purchaser’s Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

“Total Reserves” means, at any time, the sum of the Yield Reserve and the
greater of (a) the sum of the Loss Reserve and the Dilution Reserve, or (b) the
sum of the Concentration Reserve and the Dilution Component Reserve.

“Transaction Documents” means the Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement and all other certificates,
instruments, UCC financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with any of the
foregoing, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Agreement.

“Transfer Supplement” has the respective meanings set forth in Sections 6.3(c)
and 6.3(e).

“Turnover Rate” means, for any calendar month, an amount computed as of the last
day of such calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of such calendar month, divided by
(b) the quotient of (i) the aggregate credit sales made by the Originators
during the three calendar months ended on the last day of such calendar month,
divided by (ii) 3.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Worthington” has the meaning set forth in the preamble to the Agreement.

 

I-20



--------------------------------------------------------------------------------

“Yield Period” means, with respect to each Portion of Investment: (a) before the
Facility Termination Date: (i) initially the period commencing on the date of
the initial Purchase pursuant to Section 1.2 of the Agreement (or in the case of
any fees payable hereunder, commencing on the Closing Date) and ending on (but
not including) the next Settlement Date, and (ii) thereafter, each period
commencing on such Settlement Date and ending on (but not including) the next
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Yield Period.

“Yield Rate” for any Yield Period for any Portion of Investment of the Purchased
Interest (i) in the case of the Purchaser Group including PNC, means the PNC
Yield Rate, and (ii) in the case of each other Purchaser Group, shall mean the
rate set forth as the Yield Rate for such Purchaser Group in the related
Purchaser Group Fee Letter.

“Yield Reserve” shall be equal to the Aggregate Investment multiplied by a
percentage equal to (i) the Yield Reserve Percentage divided by (ii) 100% minus
the Yield Reserve Percentage.

“Yield Reserve Percentage” means, on any date, an amount equal to (i) the sum of
the weighted average Base Rate for the most recent period plus 1.0%, multiplied
by (ii) the product of 1.5 times the Turnover Rate, divided by (iii) 12.

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-21



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1.    Conditions Precedent to Initial Purchase. The initial Purchase under this
Agreement is subject to the following conditions precedent that the
Administrator and each Purchaser Agent shall have received on or before the date
of such Purchase (other than with respect to the condition set forth in
paragraph (g), which such condition must be satisfied within 30 days of such
Purchase), each in form and substance (including the date thereof) satisfactory
to the Administrator and each Purchaser Agent:

(a)    A counterpart of the Agreement and the other Transaction Documents
executed by the parties thereto.

(b)    Certified copies of: (i) the resolutions of the Board of Directors of
each of the Seller, the Originators and Worthington authorizing the execution,
delivery and performance by the Seller, such Originator and Worthington, as the
case may be, of the Agreement and the other Transaction Documents to which it is
a party; (ii) all documents evidencing other necessary organizational action and
governmental approvals, if any, with respect to the Agreement and the other
Transaction Documents and (iii) the certificate of incorporation and by-laws or
certificate of formation and limited liability company agreement or any other
organizational document, as applicable, of the Seller, each Originator and
Worthington.

(c)    A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators and Worthington certifying the names and true signatures of its
officers who are authorized to sign the Agreement and the other Transaction
Documents. Until the Administrator and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller, an Originator or Worthington,
as the case may be, the Administrator and each Purchaser Agent shall be entitled
to rely on the last such certificate delivered to it by the Seller, such
Originator or Worthington, as the case may be.

(d)    Acknowledgment copies, or time stamped receipt copies, of proper
financing statements, duly filed on or before the date of such initial purchase
under the UCC of all jurisdictions that the Administrator may deem necessary or
desirable in order to perfect the interests of the Seller, Worthington and the
Administrator (on behalf of each Purchaser) contemplated by the Agreement and
the Sale Agreement.

(e)    Acknowledgment copies, or time-stamped receipt copies, of proper
financing statements, if any, necessary to release all security interests and
other rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators, Worthington or the Seller.

(f)    Completed UCC search reports, dated on or shortly before the date of the
initial purchase hereunder, listing the financing statements filed in all
applicable jurisdictions referred to in subsection (e) above that name the
Originators or the Seller as debtor, together with copies of such other
financing statements, and similar search reports with respect to judgment liens,
federal tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Administrator or any Purchaser Agent may request, showing
no Adverse Claims on any Pool Assets.

 

II-1



--------------------------------------------------------------------------------

(g)    Copies of executed Lock-Box Agreements with each Lock-Box Bank.

(h)    Favorable opinions, in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, of: (i) Jones Day Reavis & Pogue,
counsel for the Seller, the Originators, Worthington and the Servicer, and
(ii) Dale T. Brinkman, counsel for Seller, Worthington and the Originators.

(i)    Satisfactory results of a review and audit (performed by representatives
of each Purchaser Agent) of the Servicer’s collection, operating and reporting
systems, the Credit and Collection Policy of each Originator, historical
receivables data and accounts, including satisfactory results of a review of the
Servicer’s operating location(s).

(j)    A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.

(k)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by each Purchaser Group Fee Letter), costs and
expenses to the extent then due and payable on the date thereof, including any
such costs, fees and expenses arising under or referenced in Section 6.4 of the
Agreement and the Fee Letter.

(l)    Each Purchaser Group Fee Letter (received only by the related Purchaser
Group Agent) duly executed by the Seller and the Servicer.

(m)    Good standing certificates with respect to each of the Seller, the
Originators and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization and principal place of
business.

(n)    To the extent required by each Conduit Purchaser’s commercial paper
program, letters from each of the rating agencies then rating the Notes
confirming the rating of such Notes after giving effect to the transaction
contemplated by the Agreement.

(o)    Each Liquidity Agreement (received only by the related Purchaser Group
Agent) and all other Transaction Documents duly executed by the parties thereto.

(p)    A computer file containing all information with respect to the
Receivables as the Administrator or any Purchaser Agent may reasonably request.

(q)    Such other approvals, opinions or documents as the Administrator or any
Purchaser Agent may reasonably request.

 

II-2



--------------------------------------------------------------------------------

2.    Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase) and each reinvestment shall be subject to the
further conditions precedent that:

(a)    in the case of each purchase, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase, in form and
substance satisfactory to the Administrator and such Purchaser Agent, a
completed pro forma Information Package to reflect the level of Investment with
respect to each Purchaser Group and related reserves and the calculation of the
Purchased Interest after such subsequent purchase and a completed purchase
notice in the form of Annex B; and

(b)    on the date of such purchase or reinvestment the following statements
shall be true (and acceptance of the proceeds of such purchase or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):

(i)    the representations and warranties contained in Exhibit III to the
Agreement are true and correct in all material respects on and as of the date of
such purchase or reinvestment as though made on and as of such date (except to
the extent that such representations and warranties relate expressly to an
earlier date, and in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

(ii)    no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event.

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1.    Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a)    The Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified to
do business and is in good standing as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to be so qualified would not have a Material Adverse
Effect.

(b)    The execution, delivery and performance by the Seller of the Agreement
and the other Transaction Documents to which it is a party, including its use of
the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action;
(iii) do not contravene or result in a default under or conflict with: (A) its
charter or by-laws, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.

(c)    No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall have
been filed on or before the date of the first purchase hereunder.

(d)    Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e)    There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f)    No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-1



--------------------------------------------------------------------------------

(g)    The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security, free and clear of any Adverse Claim. Upon each purchase or
reinvestment, Administrator (for the benefit of each Purchaser) shall acquire a
valid and enforceable perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in each Pool Receivable then
existing or thereafter arising and in the Related Security, Collections and
other proceeds with respect thereto, free and clear of any Adverse Claim. The
Agreement creates a security interest in favor of the Administrator (for the
benefit of each Purchaser) in the Pool Assets, and the Administrator (for the
benefit of each Purchaser) has a first priority perfected security interest in
the Pool Assets, free and clear of any Adverse Claims. No effective financing
statement or other instrument similar in effect covering any Pool Asset is on
file in any recording office, except those filed in favor of the Seller pursuant
to the Sale Agreement and the Administrator (for the benefit of each Purchaser)
relating to the Agreement, or in respect of which the Administrator has received
evidence satisfactory to the Administrator of acknowledgment copies, or
time-stamped receipt copies, of proper financing statements releasing or
terminating, as applicable, all security interests and other rights of any
Person in such Pool Asset.

(h)    Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Administrator or any Purchaser Agent in
connection with the Agreement or any other Transaction Document to which it is a
party is or will be complete and accurate in all material respects as of its
date or as of the date so furnished, and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(i)    The Seller has filed all tax returns and reports required by law to have
been filed by it and has paid all taxes and governmental charges thereby shown
to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

(j)    The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in Schedule II to the Agreement (or at such other Lock-Box Banks and/or with
such other Lock-Box Accounts as have been notified to the Administrator in
accordance with the Agreement) and all Lock-Box Accounts are subject to Lock-Box
Agreements (except as otherwise agreed to in writing by the Administrator and
each Purchaser Agent or as provided in Section 4.3). Seller has not granted to
any Person, other than the Administrator as contemplated by the Agreement,
dominion and control of any Lock-Box Account, or the right to take dominion and
control of any such account at a future time or upon the occurrence of a future
event.

(k)    The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

 

III-2



--------------------------------------------------------------------------------

(l)    Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

(m)    No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including Regulations T, U
or X of the Federal Reserve Board.

(n)    Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable.

(o)    No event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event and no event would result from a
purchase in respect of, or reinvestment in respect of, the Purchased Interest or
from the application of the proceeds therefrom that constitutes a Termination
Event or an Unmatured Termination Event.

(p)    The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as sales,
consistent with generally accepted accounting principles.

(q)    The Seller has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to the Receivables originated
by such Originator, unless such Receivables were not Eligible Receivables as of
the date of the sale or conveyance of such Receivables by such Originator to the
Seller under the Sale Agreement and the aggregate Outstanding Balance of all
such Receivables does not exceed $1,000,000.

(r)    The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it and all laws, rules, regulations and orders
that are applicable to it.

(s)    The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and it does not use and has not during the last six years used any
other corporate name, trade name, doing-business name or fictitious name, except
as set forth on Schedule III to the Agreement and except for names first used
after the date of the Agreement and set forth in a notice delivered to the
Administrator pursuant to Section 1(k)(iv) of Exhibit IV to the Agreement.

(t)    The Seller (i) is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act and
(ii) is not a “covered fund” under the Volcker Rule. In determining that the
Seller is not a “covered fund” under the Volcker Rule, the Seller relies on, and
is entitled to rely on, the exemption from the definition of “investment
company” set forth in Section 3(c)(5) of the Investment Company Act.

(u)    With respect to each Receivable transferred to the Seller under the Sale
Agreement, Seller has given reasonably equivalent value to the Originator
thereof in

 

III-3



--------------------------------------------------------------------------------

consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the Sale
Agreement is or may be voidable under any section of the Bankruptcy Code.

(v)    Each Contract with respect to each Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(w)    Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Seller
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

(x)    Neither Seller nor any of its directors, officers, employees, agent or
Affiliates (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of (A) any of the laws, regulations and
executive orders administered by the U.S. Department of Treasury’s Office of
Foreign Assets Control, including the International Emergency Economic Powers
Act (50 U.S.C. §§ 1701-1705), the Trading with the Enemy Act (50 U.S.C. App. §§
1-44), and the Office of Foreign Assets Control, Department of the Treasury
regulations (31 C.F.R. Parts 500 et seq.), or (B) the Patriot Act (collectively,
the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the
proceeds of any Purchase will be unlawfully used directly or, to its knowledge,
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by it or, to its knowledge, by
any other Person (including any Affected Person) of any Anti-Terrorism Laws.

(y)    The Seller has not issued any LCR Securities, and the Seller is a
consolidated subsidiary of Worthington under GAAP.

2.    Representations and Warranties of Worthington (including in its capacity
as the Servicer). Worthington, individually and in its capacity as the Servicer,
represents and warrants as follows:

(a)    Worthington is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Ohio, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

 

III-4



--------------------------------------------------------------------------------

(b)    The execution, delivery and performance by Worthington, of the Agreement
and the other Transaction Documents to which it is a party, including the
Servicer’s use of the proceeds of purchases and reinvestments: (i) are within
its corporate powers; (ii) have been duly authorized by all necessary corporate
action; (iii) do not contravene or result in a default under or conflict with:
(A) its charter or by-laws, (B) any law, rule or regulation applicable to it,
(C) any material indenture, loan agreement, mortgage, deed of trust or other
material agreement or instrument to which it is a party or by which it is bound,
or (D) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its property; and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. The
Agreement and the other Transaction Documents to which Worthington is a party
have been duly executed and delivered by Worthington.

(c)    No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Worthington of the Agreement or any other
Transaction Document to which it is a party.

(d)    Each of the Agreement and the other Transaction Documents to which
Worthington is a party constitutes the legal, valid and binding obligation of
Worthington enforceable against Worthington in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization or
other similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e)    The balance sheets of Worthington and its consolidated Subsidiaries as at
May 31, 2000, and the related statements of income and retained earnings for the
fiscal year then ended, copies of which have been furnished to the Administrator
and each Purchaser Agent, fairly present the financial condition of Worthington
and its consolidated Subsidiaries as at such date and the results of the
operations of Worthington and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since May 31, 2000, there has been no event or
circumstances which have had a Material Adverse Effect.

(f)    Except as disclosed in the most recent audited financial statements of
Worthington furnished to the Administrator and each Purchaser Agent, there is no
pending or, to its best knowledge, threatened action or proceeding affecting it
or any of its Subsidiaries before any Governmental Authority or arbitrator that
could reasonably be expected to have a Material Adverse Effect.

(g)    No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(h)    Each Information Package (if prepared by Worthington or one of its
Affiliates, or to the extent that information contained therein is supplied by
Worthington

 

III-5



--------------------------------------------------------------------------------

or an Affiliate), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by or on behalf of the
Servicer to the Administrator, any Purchaser or any Purchaser Agent in
connection with the Agreement is or will be complete and accurate in all
material respects as of its date or as of the date so furnished and does not and
will not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
materially misleading.

(i)    The principal place of business and chief executive office (as such terms
are used in the UCC) of Worthington and the office where it keeps its records
concerning the Receivables are located at the address referred to in
Section 2(b) of Exhibit IV to the Agreement.

(j)    Worthington is not in violation of any order of any court, arbitrator or
Governmental Authority, which could have a Material Adverse Effect.

(k)    Neither Worthington nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

(l)    The Servicer has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to the Receivables originated
by such Originator, unless such Receivables were not Eligible Receivables as of
the date of the sale or conveyance of such Receivables by such Originator to the
Seller under the Sale Agreement and the aggregate Outstanding Balance of all
such Receivables does not exceed $1,000,000.

(m)    Worthington has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(n)    Worthington is not an “investment company,” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act.

(o)    Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Servicer
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

(p)    No license or approval is required for the Administrator or any successor
Servicer to use any program used by the Servicer in the servicing of the
Receivables, other than such licenses and approvals that have been obtained and
are in full force and effect.

(q)    United States Federal income tax returns of Worthington and its
consolidated Subsidiaries have been examined and closed through fiscal year
ended May 31, 2000. Worthington and its consolidated Subsidiaries have filed all
United States

 

III-6



--------------------------------------------------------------------------------

Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by Worthington or any consolidated
Subsidiary. The charges, accruals and reserves on the books of Worthington and
its consolidated Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of Worthington, adequate.

(r)    Neither Servicer nor any of its directors, officers, employees, agents or
Affiliates (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of any Anti-Terrorism Laws or (iii) is a
Sanctioned Person. No part of the proceeds of any Purchase hereunder, or any
sale of Receivables under the Sale Agreement, in either case, will be unlawfully
used directly or, to its knowledge, indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by it or, to its knowledge, by any other Person (including any
Affected Person) of any Anti-Terrorism Laws.

 

III-7



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1.    Covenants of the Seller. Until the latest of the Facility Termination
Date, the date on which no Investment of or Discount in respect of the Purchased
Interest shall be outstanding or the date all other amounts owed by the Seller
under the Agreement to any Purchaser, Purchaser Agent, the Administrator and any
other Indemnified Party or Affected Person shall be paid in full:

(a)    Compliance with Laws, Etc. The Seller shall comply with all applicable
laws, rules, regulations and orders, and preserve and maintain its corporate
existence, rights, franchises, qualifications and privileges, except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications
and privileges would not have a Material Adverse Effect.

(b)    Offices, Records and Books of Account, Etc. The Seller: (i) shall not
move its principal place of business and chief executive office (as such terms
or similar terms are used in the UCC) and the office where it keeps its records
concerning the Receivables to an address other than the address of the Seller
set forth under its name on the signature page to the Agreement or, pursuant to
clause (k)(iv) below, at any other locations in jurisdictions where all actions
reasonably requested by the Administrator to protect and perfect the interest of
the Administrator (for the benefit of the Purchasers) in the Receivables and
related items (including the Pool Assets) have been taken and completed and
(ii) shall provide the Administrator with at least 30 days’ written notice
before making any change in the Seller’s name or making any other change in the
Seller’s identity or corporate structure (including a Change in Control) that
could render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term (or similar term) is used in the UCC; each
notice to the Administrator pursuant to this sentence shall set forth the
applicable change and the effective date thereof. The Seller also will maintain
and implement (or cause the Servicer to maintain and implement) administrative
and operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Servicer to keep and
maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable). The Seller will (and will cause each Originator to) on or prior to
the date of the Agreement, mark its master data processing records and other
books and records relating to the Purchased Interest (and at all times
thereafter (until the latest of the Facility Termination Date or the date all
other amounts owed by the Seller under the Agreement shall be paid in full)
continue to maintain such records) with a legend, acceptable to the
Administrator, describing the Purchased Interest.

(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller shall (and shall cause the Servicer to), at its expense,
(i) timely

 

IV-1



--------------------------------------------------------------------------------

perform and comply in all material respects with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables unless the failure to so perform or comply does not involve a
material portion of such Receivables, and the Seller shall have complied with
its obligations with respect to such Receivables set forth in Section 1.4(e),
and (ii) timely comply in all material respects with the applicable Credit and
Collection Policies with regard to each Receivable.

(d)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest which shall not be greater
than 100%, in the Pool Receivables, the Related Security and Collections with
respect thereto, and a first priority perfected security interest in the Pool
Assets, in each case free and clear of any Adverse Claim, in favor of the
Administrator (for the benefit of the Purchasers), including taking such action
to perfect, protect or more fully evidence the interest of the Administrator
(for the benefit of the Purchasers) as the Administrator, may reasonably
request.

(e)    Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.

(f)    Extension or Amendment of Receivables. Except as provided in the
Agreement, the Seller shall not, and shall not permit the Servicer to, extend
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable, or amend, modify or waive any term or condition of any
related Contract.

(g)    Change in Business or Credit and Collection Policy. The Seller shall not
make (or permit any Originator to make) any change in the character of its
business or in any Credit and Collection Policy, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect with respect to the
Receivables. The Seller shall not make (or permit any Originator to make) any
other change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator and each Purchaser Agent.

(h)    Audits. The Seller shall (and shall cause each Originator to), from time
to time during regular business hours, but no more frequently than annually
unless (x) a Termination Event or Unmatured Termination Event has occurred and
is continuing or (y) in the opinion of the Administrator (with the consent or at
the direction of the Majority Purchasers) reasonable grounds for insecurity
exist with respect to the collectibility of a material portion of the Pool
Receivables or with respect to the Seller’s performance or ability to perform in
any material respect its obligations under the Agreement, as reasonably
requested in advance (unless a Termination Event or Unmatured Termination Event
exists) by the Administrator or any Purchaser, permit the

 

IV-2



--------------------------------------------------------------------------------

Administrator or any Purchaser, or agent or representatives of the
Administration or any Purchaser: (i) to examine and make copies of and abstracts
from all books, records and documents (including computer tapes and disks) in
the possession or under the control of the Seller (or any such Originator)
relating to Receivables and the Related Security, including the related
Contracts, and (ii) to visit the offices and properties of the Seller and the
Originators for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Receivables and the Related
Security or the Seller’s, Worthington’s or the Originator’s performance under
the Transaction Documents or under the Contracts with any of the officers,
employees, agents or contractors of the Seller, Worthington or the Originator
having knowledge of such matters and (iii) without limiting clauses (i) and (ii)
above, to engage certified public accountants or other auditors acceptable to
the Seller and the Administrator to conduct, at the Seller’s expense, a review
of the Seller’s books and records with respect to such Receivables.

(i)    Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, the Originators, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator and the Majority Purchasers shall have
consented thereto in writing and the Administrator shall have received copies of
all agreements and documents (including Lock-Box Agreements) that it may request
in connection therewith. Notwithstanding anything contained in this paragraph
(i) to the contrary, the Seller may add a Permitted Lock-Box Bank as a Lock-Box
Bank upon the consent of the Administrator and the Majority Purchasers, which
consent shall not be unreasonably withheld.

(j)    Deposits to Lock-Box Accounts. The Seller shall (or shall cause the
Servicer to): (i) deposit, or cause to be deposited, any Collections received by
it, the Servicer or any Originator into Lock-Box Accounts not later than one
Business Day after receipt thereof, and (ii) instruct all Obligors to make
payments of all Receivables to one or more Lock-Box Accounts or to post office
boxes to which only Lock-Box Banks have access (and shall instruct the Lock-Box
Banks to cause all items and amounts relating to such Receivables received in
such post office boxes to be removed and deposited into a Lock-Box Account on a
daily basis). The Seller (or the Servicer on its behalf) will, and will cause
each Originator to, at all times, maintain such books and records necessary to
(i) identify Collections received from time to time on Pool Receivables,
(ii) segregate such Collections from other property of the Servicer and the
Originators, (iii) identify Subject Collections received from time to time and
(iv) segregate such Subject Collections from other property of the Servicer and
the Originators. The Seller (or the Servicer on its behalf) shall provide such
information with respect to Subject Collections deposited into each Lock-Box
Account as from time to time reasonably requested by the Administrator. For the
avoidance of doubt, Subject Collections shall not be required to be deposited
into a Lock-Box Account and Seller or Servicer may, so long as no Termination
Event is then continuing or the Administrator is not then exercising its rights
under Section 4.3, at any time transfer Subject Collections from any Lock-Box
Account to such Persons entitled to such funds as identified by Seller or
Servicer, such transfer to

 

IV-3



--------------------------------------------------------------------------------

be, without any action of the Administrator, the Purchasers or any Purchaser
Group, free and clear of any liens or other rights in such Subject Collections
which may have arisen in favor the Administrator, the Purchasers or any
Purchaser Group under the Transaction Documents. The Seller shall not permit
funds other than (i) Collections on Pool Receivables and (ii) Subject
Collections, to be deposited into any Lock-Box Account. If such funds are
nevertheless deposited into any Lock-Box Account, the Seller (or the Servicer on
its behalf) will within two (2) Business Days identify and transfer such funds
to the appropriate Person entitled to such funds. The Seller will not, and will
not permit the Servicer, any Originator or any other Person to commingle
Collections or other funds to which the Administrator or any Purchaser is
entitled, with any other funds (other than Subject Collections). Except as
otherwise agreed to in writing by the Administrator and the Majority Purchasers
or as provided in Section 4.3, each Lock-Box Account shall at all times be
subject to a Lock-Box Agreement. Notwithstanding anything to the contrary set
forth in this Agreement or any other Transaction Documents, if a Cease
Commingling Event has occurred:

(i)    within one Business Day following the deposit of any Subject Collections
into any Lock-Box Account, the Seller (or the Servicer on its behalf) shall
identify the portion of funds deposited into each Lock-Box Account that
represent Subject Collections;

(ii)    on each Business Day, the Seller (or the Servicer on its behalf) shall
provide such information with respect to Subject Collections deposited into each
Lock-Box Account as reasonably requested by the Administrator; and

(iii)    the Seller (or the Servicer on its behalf) shall instruct the obligor
of each Subject Receivable to cease remitting payments with respect to all
Subject Receivables to any Lock-Box Account and to instead remit payments with
respect thereto to any other account or lock-box (other than a Lock-Box Account
or any other account owned by the Seller) from time to time identified to such
obligor; and

(iv)    that portion of the funds deposited into each Lock-Box representing
Subject Collections shall be transferred to such Persons entitled to such funds
as identified by Seller or Servicer.

(k)    Reporting Requirements. The Seller will provide to the Administrator (in
multiple copies, if requested by the Administrator) and each Purchaser Agent the
following:

(i)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Seller, unaudited financial statements for such year
certified as to accuracy by the chief financial officer or treasurer of the
Seller;

(ii)    as soon as possible and in any event within five days after the
occurrence of each Termination Event or Unmatured Termination Event, a statement
of the chief financial officer of the Seller setting forth details of such
Termination Event or Unmatured Termination Event and the action that the Seller
has taken and proposes to take with respect thereto;

 

IV-4



--------------------------------------------------------------------------------

(iii)    promptly after the filing or receiving thereof, copies of all reports
and notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or that the Seller or any Affiliate receives from any of the foregoing
or from any multiemployer plan (within the meaning of Section 4001(a)(3) of
ERISA) to which the Seller or any of its Affiliates is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, result in the imposition of material liability on the Seller and/or
any such Affiliate;

(iv)    at least 30 days before any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;

(v)    promptly after the Seller obtains knowledge thereof, notice of any:
(A) material adverse litigation, investigation or proceeding that may exist at
any time between the Seller and any Person or (B) material litigation or
proceeding relating to any Transaction Document;

(vi)    promptly after the occurrence thereof, notice of a Material Adverse
Effect in the business, operations, property or financial or other condition of
the Seller, the Servicer or Worthington Industries, Inc. on a consolidated
basis; and

(vii)    such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request.

(l)    Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchasers, the Seller will not (and will not
permit any Originator to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of Seller’s
certificate of incorporation or by-laws.

(m)    Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Note in accordance with its terms, and
(B) if no amounts are then outstanding under the Company Note, the Seller may
declare and pay dividends.

 

IV-5



--------------------------------------------------------------------------------

(iii)    The Seller may make Restricted Payments only out of the funds it
receives pursuant to Sections 1.4(b)(ii) and (iv) of the Agreement. Furthermore,
the Seller shall not pay, make or declare: (A) any dividend if, after giving
effect thereto, the Seller’s tangible net worth would be less than $16,000,000
or (B) any Restricted Payment (including any dividend) if, after giving effect
thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.

(n)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents; (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Note; or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(o)    Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Purchaser Groups and the Administrator under the Agreement and under each
Purchaser Group Fee Letter); (ii) the payment of accrued and unpaid interest on
the Company Note; and (iii) other legal and valid corporate purposes.

(p)    Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to be less than $16,000,000.

(q)    Commingling. The Seller (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, ensure that for each calendar month,
that no more than 10.0% of the aggregate amount of all funds deposited into the
Lock-Box Accounts during such calendar month constitute Subject Collections;
provided that during a Cease Commingling Event, the Seller (or the Servicer on
its behalf) shall use commercially reasonable efforts to reduce the aggregate
amount of all funds deposited into the Lock-Box Accounts during such calendar
month that constitute Subject Collections to zero.

(r)    Liquidity Coverage Ratio. The Seller shall not issue any LCR Security.

2.    Covenants of the Servicer and Worthington. Until the latest of the
Facility Termination Date, the date on which no Investment of or Discount in
respect of the Purchased Interest shall be outstanding or the date all other
amounts owed by the Seller under the Agreement to the Purchaser Agents, the
Purchasers, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:

(a)    Compliance with Laws, Etc. The Servicer and, to the extent that it ceases
to be the Servicer, Worthington shall comply (and shall cause each Originator to
comply)

 

IV-6



--------------------------------------------------------------------------------

in all material respects with all applicable laws, rules, regulations and
orders, and preserve and maintain its corporate existence, rights, franchises,
qualifications and privileges, except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications and privileges would
not have a Material Adverse Effect.

(b)    Offices, Records and Books of Account, Etc. The Servicer and, to the
extent that it ceases to be the Servicer, Worthington, shall keep (and shall
cause each Originator to keep) its principal place of business and chief
executive office (as such terms or similar terms are used in the applicable UCC)
and the office where it keeps its records concerning the Receivables at the
address of the Servicer set forth under its name on the signature page to the
Agreement or, upon at least 30 days’ prior written notice of a proposed change
to the Administrator, at any other locations in jurisdictions where all actions
reasonably requested by the Administrator to protect and perfect the interest of
the Administrator (for the benefit of each Purchaser) in the Receivables and
related items (including the Pool Assets) have been taken and completed. The
Servicer and, to the extent that it ceases to be the Servicer, Worthington, also
will (and will cause each Originator to) maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Receivables (including records adequate to permit the
daily identification of each Receivable and all Collections of and adjustments
to each existing Receivable).

(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. The Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall (and shall cause each Originator to), at its expense,
(i) timely perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables unless the failure to so perform or comply does not
involve a material portion of such Receivables, and the Seller shall have
complied with its obligations with respect to such Receivables set forth in
Section 1.4(e), and (ii) timely comply in all material respects with the
applicable Credit and Collection Policies with regard to each Receivable.

(d)    Extension or Amendment of Receivables. Except as provided in the
Agreement, the Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall not extend (and shall not permit any Originator to extend),
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable, or amend, modify or waive any term or condition of any
related Contract.

(e)    Change in Business or Credit and Collection Policy. The Servicer and, to
the extent that it ceases to be the Servicer, Worthington, shall not make (and
shall not permit any Originator to make) any change in the character of its
business or in any Credit and Collection Policy that would have a Material
Adverse Effect. The Servicer and, to the extent that it ceases to be the
Servicer, Worthington, shall not make (and shall not permit any Originator to
make) any other change in any Credit and Collection Policy without giving prior
written notice thereof to the Administrator and each Purchaser Agent.

 

IV-7



--------------------------------------------------------------------------------

(f)    Audits. The Servicer and, to the extent that it ceases to be the
Servicer, Worthington, shall (and shall cause each Originator to), from time to
time during regular business hours, but no more frequently than annual unless
(x) a Termination Event or Unmatured Termination Event has occurred and is
continuing or (y) in the opinion of the Administrator (with the consent or at
the direction of the Majority Purchasers) reasonable grounds for insecurity
exist with respect to the collectibility of a material portion of the Pool
Receivables or with respect to the Servicer’s performance or ability to perform
in any material respect its obligations under the Agreement, as reasonably
requested in advance (unless a Termination Event or Unmatured Termination Event
exists) by the Administrator or a Purchaser, permit the Administrator or a
Purchaser, or of the Administrator or any Purchaser agent or representative:
(i) to examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in its possession or under its
control relating to Receivables and the Related Security, including the related
Contracts; and (ii) to visit its offices and properties for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Receivables and the Related Security or its performance hereunder or
under the Contracts with any of its officers, employees, agents or contractors
having knowledge of such matters and (iii) without limiting clauses (i) and (ii)
above, to engage certified public accountants or other auditors acceptable to
the Servicer and the Administrator to conduct, at the Servicer’s expense, a
review of the Servicer’s books and records with respect to such Receivables.

(g)    Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall not (and shall not permit any Originator to) add or terminate
any bank as a Lock-Box Bank or any account as a Lock-Box Account from those
listed in Schedule II to the Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Servicer or any Lock-Box
Account (or related post office box), unless the Administrator and the Majority
Purchasers shall have consented thereto in writing and the Administrator shall
have received copies of all agreements and documents (including Lock-Box
Agreements) that it may request in connection therewith. Notwithstanding
anything contained in this paragraph (g) to the contrary, the Servicer may add a
Permitted Lock-Box Bank as a Lock-Box Bank upon the consent of the Administrator
and the Majority Purchasers, which consent shall not be unreasonably withheld.

(h)    Deposits to Lock-Box Accounts. The Servicer shall: (i) deposit, or cause
to be deposited, any Collections received by it into Lock-Box Accounts not later
than one Business Day after receipt thereof, and (ii) instruct all Obligors to
make payments of all Receivables to one or more Lock-Box Accounts or to post
office boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such post office boxes to be removed and deposited into a Lock-Box
Account on a daily basis). The Servicer will, at all times, maintain such books
and records necessary to (i) identify Collections received

 

IV-8



--------------------------------------------------------------------------------

from time to time on Pool Receivables, (ii) segregate such Collections from
other property of the Servicer and the Originators, (iii) identify Subject
Collections received from time to time and (iv) segregate such Subject
Collections from other property of the Servicer and the Originators. The
Servicer shall provide such information with respect to Subject Collections
deposited into each Lock-Box Account as from time to time reasonably requested
by the Administrator. For the avoidance of doubt, Subject Collections shall not
be required to be deposited into a Lock-Box Account and Seller or Servicer may,
so long as no Termination Event is then continuing or the Administrator is not
then exercising its rights under Section 4.3, at any time transfer Subject
Collections from any Lock-Box Account to such Persons entitled to such funds as
identified by Seller or Servicer, such transfer to be, without any action of the
Administrator, the Purchasers or any Purchaser Group, free and clear of any
liens or other rights in such Subject Collections which may have arisen in favor
the Administrator, the Purchasers or any Purchaser Group under the Transaction
Documents. The Servicer shall not permit funds other than (i) Collections on
Pool Receivables and (ii) Subject Collections, to be deposited into any Lock-Box
Account. If such funds are nevertheless deposited into any Lock-Box Account, the
Servicer will within two (2) Business Days identify and transfer such funds to
the appropriate Person entitled to such funds. The Servicer will not, and will
not permit the Seller, any Originator or any other Person to commingle
Collections or other funds to which the Administrator or any Purchaser is
entitled, with any other funds (other than Subject Collections). Except as
otherwise agreed to in writing by the Administrator and the Majority Purchasers
or as provided in Section 4.3, each Lock-Box Account shall at all times be
subject to a Lock-Box Agreement. Notwithstanding anything to the contrary set
forth in this Agreement or any other Transaction Documents, if a Cease
Commingling Event has occurred:

(i)    within one Business Day following the deposit of any Subject Collections
into any Lock-Box Account, the Servicer shall identify the portion of funds
deposited into each Lock-Box Account that represent Subject Collections;

(ii)    on each Business Day, the Servicer shall provide such information with
respect to Subject Collections deposited into each Lock-Box Account as
reasonably requested by the Administrator; and

(iii)    the Servicer shall instruct the obligor of each Subject Receivable to
cease remitting payments with respect to all Subject Receivables to any Lock-Box
Account and to instead remit payments with respect thereto to any other account
or lock-box (other than a Lock-Box Account or any other account owned by the
Seller) from time to time identified to such obligor; and

(iv)    that portion of the funds deposited into each Lock-Box representing
Subject Collections shall be transferred to such Persons entitled to such funds
as identified by Seller or Servicer.

 

IV-9



--------------------------------------------------------------------------------

(i)    Reporting Requirements. Worthington shall provide to the Administrator
(in multiple copies, if requested by the Administrator) and each Purchaser Agent
the following:

(i)    as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of Worthington, balance sheets of
Worthington and its consolidated Subsidiaries and of Seller as of the end of
such quarter and statements of income, retained earnings and cash flow of
Worthington and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of such Person;

(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of Worthington and of Seller, a copy of the annual report for
such year for Worthington and its consolidated Subsidiaries, containing
financial statements for such year audited by independent certified public
accountants of nationally recognized standing;

(iii)    as to the Servicer only, as soon as available and in any event not
later than two Business Days prior to the Settlement Date, an Information
Package as of the last day of such month or, within 10 Business Days of a
request by the Administrator or any Purchaser Agent, an Information Package for
such periods as is specified by the Administrator or such Purchaser Agent
(including on a semi-monthly, weekly or daily basis);

(iv)    as soon as possible and in any event within five days after becoming
aware of the occurrence of each Termination Event or Unmatured Termination
Event, a statement of the chief financial officer of Worthington setting forth
details of such Termination Event or Unmatured Termination Event and the action
that such Person has taken and proposes to take with respect thereto;

(v)    promptly after the sending or filing thereof, copies of all reports that
Worthington sends to any of its security holders, and copies of all reports and
registration statements that Worthington or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
provided, that any filings with the Securities and Exchange Commission that have
been granted “confidential” treatment shall be provided promptly after such
filings have become publicly available;

(vi)    promptly after the filing or receiving thereof, copies of all reports
and notices that Worthington or any of its Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that such Person or any of its Affiliates receives from
any of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such Person or any of its Affiliate is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of a material liability on
Worthington and/or any such Affiliate;

 

IV-10



--------------------------------------------------------------------------------

(vii)    at least thirty days before any change in Worthington’s or any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

(viii)    promptly after Worthington obtains knowledge thereof, notice of any:
(A) litigation, investigation or proceeding that may exist at any time between
Worthington or any of its Subsidiaries and any Governmental Authority that, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to result in a Material Adverse Effect; (B) litigation or proceeding
adversely affecting such Person or any of its Subsidiaries in which the amount
involved is more than $2,000,000 and not covered by insurance or in which
injunctive or similar relief is sought and which would reasonably be expected to
result in a Material Adverse Effect; or (C) litigation or proceeding relating to
any Transaction Document;

(ix)    promptly after the occurrence thereof, notice of a Material Adverse
Effect in the business, operations, property or financial or other condition of
the Servicer, the Seller or Worthington Industries, Inc. on a consolidated
basis;

(x)    promptly after the occurrence thereof, notice of any downgrade of
Worthington;

(xi)    such other information respecting the Receivables or the condition or
operations, financial or otherwise, of Worthington or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request; and

(xii)    promptly after the occurrence thereof, notice of any material
acquisition or investment by Worthington of or in any Person, business or
operation.

(j)    Commingling. The Servicer will, and will cause each Originator to, at all
times, ensure that for each calendar month, that no more than 10.0% of the
aggregate amount of all funds deposited into the Lock-Box Accounts during such
calendar month constitute Subject Collections; provided that during a Cease
Commingling Event, the Servicer shall use commercially reasonable efforts to
reduce the aggregate amount of all funds deposited into the Lock-Box Accounts
during such calendar month that constitute Subject Collections to zero.

3.    Separate Existence. Each of the Seller and Worthington hereby acknowledges
that the Purchasers, the Purchaser Agents, the Administrator and the Liquidity
Providers are entering into the transactions contemplated by this Agreement and
the other Transaction Documents in reliance upon the Seller’s identity as a
legal entity separate from Worthington and its Affiliates. Therefore, from and
after the date hereof, each of the Seller and Worthington shall take all steps
specifically required by the Agreement or reasonably required by the
Administrator to continue the Seller’s identity as a separate legal entity and
to make it apparent to third Persons that the

 

IV-11



--------------------------------------------------------------------------------

Seller is an entity with assets and liabilities distinct from those of
Worthington and any other Person, and is not a division of Worthington, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and Worthington shall take such actions as shall be required
in order that:

(a)    The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(b)    The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

(c)    Not less than one member of the Seller’s Board of Directors shall be an
individual who (A) has (1) prior experience as an independent director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (2) at least
three years of employment experience with Amacar Group, L.L.C., Lord Securities
Corporation, Global Securitization Services LLC or one or more other nationally
recognized entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities
(each, a “Securitization Management Provider”), (B) is employed by a
Securitization Management Provider , (C) is reasonably acceptable to the
Administrator as evidenced in a writing executed by the Administrator and (D) is
not, and has not been for a period of five years prior to his or her appointment
as an Independent Director of the Seller: (1) a stockholder (whether direct,
indirect or beneficial), customer, advisor or supplier of Worthington or any of
its respective Affiliates, (2) a director, officer, employee, partner, manager,
attorney, affiliate, associate or consultant of Worthington or any of its
Affiliates (Worthington and its Affiliates other than the Seller being
hereinafter referred to as the “Parent Group”), (3) a person related to any
person referred to in clauses (1) or (2) above, (4) a person or other entity
controlling or under common control with any such stockholder, partner, manager,
customer, supplier, employee, officer or director or (5) a trustee, conservator
or receiver for any member of the Parent Group (such an individual meeting the
requirements set forth above, the “Independent Director”). It being understood
that, as used in this paragraph (c), “control” means the possession directly or
indirectly of the power to direct or cause the direction of management policies
or activities of a person or entity whether through ownership of voting
securities, by contract or otherwise. The certificate of incorporation of the
Seller shall provide: (i) for the same definition of “Independent Director” as
set forth above, (ii) that the Seller’s Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect

 

IV-12



--------------------------------------------------------------------------------

to the Seller unless the Independent Director shall approve the taking of such
action in writing before the taking of such action, (iii) that the provisions
described in clauses (i) and (ii) cannot be amended without the prior written
consent of the Independent Director and (iv) the provisions described in clauses
(i), (ii) and (iii) may not be amended without the prior written consent of the
Agent;

(d)    The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Worthington or any Affiliate thereof;

(e)    Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller. The Seller will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for
the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

(f)    The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant to the Agreement. The Seller
will not incur any material indirect or overhead expenses for items shared with
Worthington (or any other Affiliate thereof) that are not reflected in the
Servicing Fee. To the extent, if any, that the Seller (or any Affiliate thereof)
shares items of expenses not reflected in the Servicing Fee or the manager’s
fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that Worthington shall
pay all expenses relating to the preparation, negotiation, execution and
delivery of the Transaction Documents, including legal, agency and other fees;

(g)    The Seller’s operating expenses will not be paid by Worthington or any
other Affiliate thereof;

(h)    All of the Seller’s business correspondence and other communications
shall be conducted in the Seller’s own name and on its own separate stationery;

(i)    The Seller’s books and records will be maintained separately from those
of Worthington and any other Affiliate thereof;

(j)    All financial statements of Worthington or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose corporation exists as a Subsidiary of Worthington, and
(ii) the Originators have sold receivables and other related assets to such
special purpose Subsidiary that, in turn, has sold undivided interests therein
to certain financial institutions and other entities;

(k)    The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Worthington or any Affiliate
thereof;

 

IV-13



--------------------------------------------------------------------------------

(l)    The Seller will strictly observe corporate formalities in its dealings
with Worthington or any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of Worthington or any Affiliate thereof
except as permitted by the Agreement in connection with servicing the Pool
Receivables. The Seller shall not maintain joint bank accounts or other
depository accounts to which Worthington or any Affiliate thereof (other than
Worthington in its capacity as the Servicer) has independent access. The Seller
is not named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of Worthington or any
Subsidiary or other Affiliate of Worthington. The Seller will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Seller and such Affiliate;

(m)    The Seller will maintain arm’s-length relationships with Worthington (and
any Affiliate thereof). Any Person that renders or otherwise furnishes services
to the Seller will be compensated by the Seller at market rates for such
services it renders or otherwise furnishes to the Seller. Neither the Seller nor
Worthington will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller and Worthington will immediately correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity;

(n)    Worthington shall not pay the salaries of Seller’s employees, if any; and

(o)    At all times that this Agreement is in effect, the Seller will provide
for not less than ten (10) Business Days’ prior written notice to the
Administrator of the replacement or appointment of any director that is to serve
as an Independent Director (or, if such replacement or appointment is due to a
reason other than any direct or indirect action by the Seller, the Servicer or a
stockholder or beneficial interest holder in the Seller (or any director (other
than such Independent Director), officer, employee, or affiliate thereof), the
Seller will provide for prompt written notice upon Seller’s knowledge or notice
(but in no event more than one (1) Business Day following such knowledge or
notice)), in each case such notice to include the identity of the proposed
replacement Independent Director, together with a certification that such
replacement satisfies the requirements for an Independent Director set forth in
this Agreement and the certificate of incorporation of the Seller.

 

IV-14



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a)    (i) the Seller, Worthington, any Originator or the Servicer shall fail to
perform or observe any term, covenant or agreement under the Agreement or any
other Transaction Document and, except as otherwise provided herein, such
failure shall continue for more than five Business Days after knowledge or
notice thereof, (ii) the Seller or the Servicer shall fail to make when due any
payment or deposit to be made by it under the Agreement and such failure shall
continue unremedied for one Business Day or (iii) Worthington shall resign as
Servicer, and no successor Servicer reasonably satisfactory to the Administrator
and the Majority Purchasers shall have been appointed;

(b)    Worthington (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that
Worthington (or such Affiliate) then has as Servicer;

(c)    any representation or warranty made or deemed made by the Seller,
Worthington or any Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, Worthington or any Originator or
the Servicer pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided however, that if the representation and
warranty contained in Sections 1(g), 1(n) or 1(v) of Exhibit III shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, such breach shall not constitute a Termination Event if the Seller
shall have complied with its obligations with respect to such Receivable set
forth in Section 1.4(e);

(d)    the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two
Business Days;

(e)    the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator (for the benefit of the Purchasers)
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;

(f)    the Seller, Worthington or any Originator shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Worthington or any Originator seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization

 

V-1



--------------------------------------------------------------------------------

or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, Worthington or any Originator shall take any
organizational action to authorize any of the actions set forth above in this
paragraph;

(g)    (i) (A) the Default Ratio shall exceed 1.50%, or (B) the Delinquency
Ratio shall exceed 6.00% or (ii) the average for three consecutive calendar
months of (A) the Default Ratio shall exceed 1.25%, (B) the Delinquency Ratio
shall exceed 5.00%, or (C) the Dilution Ratio shall exceed 2.50%;

(h)    a Change in Control shall occur with respect to Seller, any Originator or
Worthington;

(i)    at any time (i) the sum of (A) the Aggregate Investment plus (B) the
Total Reserves, exceeds (ii) the sum of (A) the Net Receivables Pool Balance at
such time plus (B) the Purchasers’ Share of the amount of Collections then on
deposit in the Lock-Box Accounts (other than amounts set aside therein
representing Discount and Fees), and such circumstance shall not have been cured
within two Business Days;

(j)    (i) Worthington or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount of at least $50,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt (and shall have not been waived); or
(ii) any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument (and shall have not been waived), if, in
either case: (a) the effect of such non-payment, event or condition is to give
the applicable debtholders the right (whether acted upon or not) to accelerate
the maturity of such Debt, or (b) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;

(k)    either: (i) a contribution failure shall occur with respect to any
Benefit Plan sufficient to give rise to a lien under Section 302(f) of ERISA,
(ii) the Internal Revenue Service shall file a notice of lien asserting a claim
or claims of $25,000,000 or more in the aggregate pursuant to the Internal
Revenue Code with regard to any of the assets of Seller, any Originator,
Worthington or any ERISA Affiliate and such lien shall have been filed and not
released within 10 days, or (iii) the Pension Benefit Guaranty Corporation
shall, or shall indicate its intention in writing to the Seller, any Originator,
Worthington or any ERISA Affiliate to, either file a notice of lien asserting a
claim pursuant to ERISA with regard to any assets of the Seller, any

 

V-2



--------------------------------------------------------------------------------

Originator, Worthington or any ERISA Affiliate or terminate any Benefit Plan
that has unfunded benefit liabilities, or any steps shall have been taken to
terminate any Benefit Plan subject to Title IV of ERISA so as to result in any
liability in excess of $50,000,000 and such lien shall have been filed and not
released within 10 days;

(l)    one or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $50,000,000, individually or in the aggregate, shall
be entered against the Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution;

(m)    the “Purchase and Sale Termination Date” under and as defined in the Sale
Agreement shall occur under the Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to the Seller under the Sale
Agreement;

(n)    Moody’s or Standard & Poor’s shall request any amendment, supplement or
other modification of the Agreement or any other Transaction Document which is
not made within 10 Business Days after the applicable Purchaser Agent has
provided notice thereof to the parties hereto; or

(o)    (i) the Seller shall fail to perform or observe any covenant or agreement
set forth in paragraphs 3(c) or 3(o) of Exhibit IV or (ii) any Person shall be
appointed or replaced as an Independent Director of the Seller without the prior
written consent of the Administrator, such consent not to be unreasonably
withheld so long as such appointed or replacement Independent Director satisfies
the requirements for an “Independent Director” set forth in Section 3(c) of
Exhibit IV.

 

V-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Lock-Box Bank

   Lock-Box      Account  

JPMorgan Chase Bank, N.A.

    






27404


27406

27388

 


 

 

    






557395865


557395873

557506008

 


 

 

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

 

Organizational Name

   Trade Names / Fictitious Names

Worthington Receivables Corporation

  

None

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

[RESERVED]

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

INELIGIBLE OBLIGORS

1. Duffy Tool and Stamping, LLC

2. Bettcher Manufacturing LLC

 

Schedule V-1



--------------------------------------------------------------------------------

ANNEX A

to Receivables Purchase Agreement

FORM OF INFORMATION PACKAGE

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

to Receivables Purchase Agreement

FORM OF PURCHASE NOTICE

                 , 20    

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as heretofore amended or supplemented, the “Receivables
Purchase Agreement”), among Worthington Receivables Corporation (“Seller”),
Worthington Industries, Inc., as Servicer, the various other Purchaser Groups
from time to time a party thereto and PNC Bank National Association, as a
purchaser (a “Purchaser”) and the administrator (the “Administrator”).
Capitalized terms used in this Purchase Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided variable
interest in a pool of receivables on             , [20    ], for a purchase
price of $        . Subsequent to this Purchase, the Aggregate Investment will
be $        .

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

(iii) after giving effect to the purchase proposed hereby, the Aggregate
Investment of the Purchased Interest will not exceed 100% and the Aggregate
Investment will not exceed the Purchase Limit; and

(iv) the Facility Termination Date shall not have occurred.

 

Annex B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

WORTHINGTON RECEIVABLES CORPORATION

By:

 

                                          

Name Printed:

Title:

 

 

Annex B-2



--------------------------------------------------------------------------------

ANNEX C

to Receivables Purchase Agreement

FORM OF ASSUMPTION AGREEMENT

 

Annex C-1



--------------------------------------------------------------------------------

ANNEX D

to Receivables Purchase Agreement

FORM OF TRANSFER SUPPLEMENT

 

Annex D-1



--------------------------------------------------------------------------------

ANNEX E

to Receivables Purchase Agreement

FORM OF EXCLUDED OBLIGOR REQUEST

            , 20    

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

[Each other Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among Worthington
Receivables Corporation (“Seller”), Worthington Industries, Inc., as Servicer,
the various other Purchaser Groups from time to time a party thereto and
PNC Bank National Association, as a purchaser (a “Purchaser”) and the
administrator (the “Administrator”). Capitalized terms used in this Excluded
Obligor Request (this “Request”) and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

This Request constitutes an Excluded Obligor Request pursuant to Section 6.15 of
the Receivables Purchase Agreement. The Servicer, on behalf of the Seller,
desires to designate the Obligor                      as a Excluded Obligor
effective as of             , 20     (the “Excluded Obligor Date”).

Attached hereto as Exhibit A is a copy of the UCC-3 financing statement
amendment that the Servicer proposes to be filed by [the Administrator] [the
Servicer] on or promptly following the Excluded Obligor Date in connection with
this Request.

Each of Seller and the Servicer hereby represents and warrants, as to itself, to
the Administrator, each Purchaser and each Purchaser Agent, as of the date
hereof, and as of the Excluded Obligor Date, as follows:

(i)     the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of such dates as though made on and as of such dates and shall be deemed
to have been made on such dates (except for representations and warranties that
apply solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);



--------------------------------------------------------------------------------

(ii)    no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from the proposed designation of such Obligor as a
Excluded Obligor;

(iii)    after giving effect to such proposed designation of such Obligor as a
Excluded Obligor, the Aggregate Investment does not exceed the Purchase Limit,
and the Purchased Interest does not exceed 100%; and

(iv)    the Facility Termination Date has not occurred.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Request to be executed by
its duly authorized officer as of the date first above written.

 

WORTHINGTON INDUSTRIES, INC.

By:

 

                                                               

Name:

 

                                                               

Title:

 

                                                               

WORTHINGTON RECEIVABLES CORPORATION

By:

 

                                                               

Name:

 

                                                               

Title:

 

                                                               



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

                                                               

Name:

 

                                                               

Title:

 

                                                               



--------------------------------------------------------------------------------

EXHIBIT I

  

Definitions

EXHIBIT II

  

Conditions of Purchases

EXHIBIT III

  

Representations and Warranties

EXHIBIT IV

  

Covenants

EXHIBIT V

  

Termination Events

SCHEDULE I

  

Credit and Collection Policy

SCHEDULE II

  

Lock-Box Banks and Lock-Box Accounts

SCHEDULE III

  

Trade Names

ANNEX A

  

Form of Information Package

ANNEX B

  

Form of Purchase Notice

ANNEX C

  

Form of Assumption Agreement

ANNEX D

  

Form of Transfer Supplement

ANNEX E

  

Form of Excluded Obligor Request



--------------------------------------------------------------------------------

CONTENTS

 

Clause

       Page  

ARTICLE I

 

AMOUNTS AND TERMS OF THE PURCHASES

     1  

Section 1.1.

 

Purchase Facility

     1  

Section 1.2.

 

Making Purchases

     2  

Section 1.3.

 

Purchased Interest Computation

     4  

Section 1.4.

 

Settlement Procedures

     4  

Section 1.5.

 

Fees

     9  

Section 1.6.

 

Payments and Computations, Etc

     9  

Section 1.7.

 

Increased Costs

     9  

Section 1.8.

 

Requirements of Law

     10  

Section 1.9.

 

Inability to Determine Euro-Rate or LMIR

     11  

Section 1.10.

 

[Reserved]

     12  

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

     12  

Section 2.1.

 

Representations and Warranties; Covenants

     12  

Section 2.2.

 

Termination Events

     12  

ARTICLE III

 

INDEMNIFICATION

     12  

Section 3.1.

 

Indemnities by the Seller

     12  

Section 3.2.

 

Indemnities by the Servicer

     14  

ARTICLE IV

 

ADMINISTRATION AND COLLECTIONS

     15  

Section 4.1.

 

Appointment of the Servicer

     15  

Section 4.2.

 

Duties of the Servicer

     16  

Section 4.3.

 

Lock-Box Account Arrangements

     17  

Section 4.4.

 

Enforcement Rights

     17  

Section 4.5.

 

Responsibilities of the Seller

     18  

Section 4.6.

 

Servicing Fee

     19  

ARTICLE V

 

THE AGENTS

     19  

Section 5.1.

 

Appointment and Authorization

     19  

Section 5.2.

 

Delegation of Duties

     20  

Section 5.3.

 

Exculpatory Provisions

     20  

Section 5.4.

 

Reliance by Agents

     20  

Section 5.5.

 

Notice of Termination Events

     21  



--------------------------------------------------------------------------------

CONTENTS

 

Clause

       Page  

Section 5.6.

 

Non-Reliance on Administrator, Purchaser  Agents and Other Purchasers

     22  

Section 5.7.

 

Administrators and Affiliates

     22  

Section 5.8.

 

Indemnification

     22  

Section 5.9.

 

Successor Administrator

     23  

ARTICLE VI

 

MISCELLANEOUS

     23  

Section 6.1.

 

Amendments, Etc

     23  

Section 6.2.

 

Notices, Etc

     24  

Section 6.3.

 

Successors and Assigns; Participations; Assignments

     24  

Section 6.4.

 

Costs, Expenses and Taxes

     26  

Section 6.5.

 

No Proceedings; Limitation on Payments

     26  

Section 6.6.

 

GOVERNING LAW AND JURISDICTION

     27  

Section 6.7.

 

Execution in Counterparts

     27  

Section 6.8.

 

Survival of Termination

     27  

Section 6.9.

 

WAIVER OF JURY TRIAL

     27  

Section 6.10.

 

Sharing of Recoveries

     28  

Section 6.11.

 

Right of Setoff

     28  

Section 6.12.

 

Entire Agreement

     28  

Section 6.13.

 

Headings

     28  

Section 6.14.

 

Purchaser Groups’ Liabilities

     28  

Section 6.15.

 

Excluded Obligors

     29  